EXHIBIT 10.1
 
Published CUSIP Number:  10113MAD6
 
$3,000,000,000
 
CREDIT AGREEMENT
 
among
 
BOSTON SCIENTIFIC CORPORATION,
as Borrower,
 
BSC INTERNATIONAL HOLDING LIMITED,
as Term Loan Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
 
BANK OF AMERICA, N.A.,
as Administrative Agent,
 
BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners,
 
BARCLAYS CAPITAL,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
 RBS SECURITIES INC.,
and
UBS SECURITIES LLC,
as Joint Lead Arrangers,
 
BARCLAYS BANK PLC,
BNP PARIBAS,
CITIBANK N.A.,
DEUTSCHE BANK SECURITIES INC.,
 THE ROYAL BANK OF SCOTLAND PLC,
and
UBS SECURITIES LLC,
 as Documentation Agents
 
 
Dated as of June 23, 2010
 

 
 
 
 
 
 
 
TABLE OF CONTENTS
 
Page
 
SECTION 1 DEFINITIONS
 
1  
Defined Terms
1
 
Other Definitional Provisions
26
   
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
26  
Term Loans
26
 
Procedure for Term Loan Borrowing
26
 
Amortization of Term Loans
27
 
Revolving Credit Commitments
27
 
Procedure for Revolving Credit Borrowing
27
 
Swingline Commitment
28
 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
28
 
Fees
30
 
Termination or Reduction of Revolving Credit Commitments
30
 
Repayment of Loans
30
 
CAF Advances
31
 
Procedure for CAF Advance Borrowing
31
 
Repayment of CAF Advances
34
 
Certain Restrictions with Respect to CAF Advances
35
 
Multicurrency Commitments
35
 
Repayment of Multicurrency Loans
35
 
Procedure for Multicurrency Borrowing
35
 
Termination or Reduction of Multicurrency Commitments
36
 
Borrowings of Revolving Credit Loans and Refunding of Loans
36
 
Increase of Revolving Credit Commitments
38
2.21.      
Cash Collateral
38
 
Defaulting Lenders
40
 
Extension of Termination Date
42
   
SECTION 3 CERTAIN PROVISIONS APPLICABLE TO THE LOANS
44  
Optional and Mandatory Prepayments
44
 
Conversion and Continuation Options
45
 
Minimum Amounts and Maximum Number of Tranches
46
 
Interest Rates and Payment Dates
46
 
Computation of Interest and Fees
47

 
 
- i -

--------------------------------------------------------------------------------

 

 
Inability to Determine Interest Rate
47
 
Pro Rata Treatment and Payments
48
 
Illegality
50
 
Requirements of Law
50
 
Taxes
52
 
Indemnity
55
 
Change of Lending Office; Removal of Lender
56
 
Evidence of Debt
56
   
SECTION 4 LOCAL CURRENCY FACILITIES
57
4.1.   
Terms of Local Currency Facilities.
57
 
Reporting of Local Currency Outstandings
59
   
SECTION 5 LETTERS OF CREDIT
59  
L/C Commitment
59
 
Procedure for Issuance of Letter of Credit
60
 
Fees and Other Charges
60
 
L/C Participations
61
 
Reimbursement Obligation of the Borrower
62
 
Obligations Absolute
63
 
Letter of Credit Payments
63
 
Applications
63
 
Reimbursement Obligations for Certain Letters of Credit Denominated in
Currencies Other Than Dollars
63
   
SECTION 6 REPRESENTATIONS AND WARRANTIES
64  
Financial Condition
64
 
Corporate Existence; Compliance with Law
65
 
Corporate Power; Consents and Authorization; Enforceable Obligations
65
 
No Legal Bar
65
 
No Default
66
 
Taxes
66
 
Federal Regulations
66
 
ERISA
66
 
Investment Company Act; Other Regulations
66
 
Purpose of Loans
66
 
Environmental Matters
67
 
Disclosure
68
 
No Change
68
 
No Material Litigation
68

 
 
- ii -

--------------------------------------------------------------------------------

 
SECTION 7 CONDITIONS PRECEDENT
68  
Conditions to Closing
68
 
Conditions to Each Loan and Letter of Credit
69
   
SECTION 8 AFFIRMATIVE COVENANTS
70  
Financial Statements
70
 
Certificates; Other Information
71
 
Payment of Obligations
72
 
Conduct of Business and Maintenance of Existence
72
 
Maintenance of Property; Insurance
72
 
Inspection of Property; Books and Records; Discussions
72
 
Notices
73
   
SECTION 9 NEGATIVE COVENANTS
73  
Financial Covenants
73
 
Limitation on Liens
74
 
Limitation on Indebtedness pursuant to Receivables Transactions
75
 
Limitation on Fundamental Changes
75
 
Limitation on Indebtedness of Subsidiaries
76
   
SECTION 10 EVENTS OF DEFAULT
76    
SECTION 11 THE AGENTS
79  
Appointment
79
 
Delegation of Duties
79
 
Exculpatory Provisions
79
 
Reliance by Administrative Agent
79
 
Notice of Default
80
 
Non-Reliance on Administrative Agent and Other Lenders
80
 
Indemnification
81
 
Administrative Agent in Its Individual Capacity
81
 
Successor Administrative Agent
81
 
The Arrangers, the Bookrunners, the Syndication Agent and the Documentation
Agents
82
   
SECTION 12 GUARANTEE
82  
Guarantee
82
 
No Subrogation
83
 
Amendments, etc with respect to the Obligations; Waiver of Rights
83
 
Guarantee Absolute and Unconditional
84
 
Reinstatement
85
 
Payments
85
 
“Lenders”
85

 
 
- iii -

--------------------------------------------------------------------------------

 
SECTION 13 MISCELLANEOUS
86  
Amendments and Waivers
86
 
Notices
87
 
No Waiver; Cumulative Remedies
91
 
Survival of Representations and Warranties
91
 
Payment of Expenses and Taxes
91
 
Successors and Assigns; Participations and Assignments
92
 
Adjustments; Set-off
95
 
Counterparts
96
 
Severability
96
 
Integration
97
 
GOVERNING LAW
97
 
Submission To Jurisdiction; Waivers; Agent and Attorney in Fact for Term Loan
Borrower
97
 
Acknowledgements
98
 
Confidentiality
98
 
Loan Conversion/Participations
99
 
Judgment
100
 
WAIVERS OF JURY TRIAL
101
 
USA Patriot Act Notice
101
 
No Advisory or Fiduciary Responsibility
101


 

 
SCHEDULES
 
Schedule I
Names, Addresses and Commitments of Lenders
Schedule II
Information Concerning Local Currency Loans
Schedule 9.2
Existing Liens
Schedule 9.5
Existing Subsidiary Indebtedness
   
EXHIBITS
     
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of CAF Advance Note
Exhibit C
Form of Term Note

 
 
 
 
 
- iv -

--------------------------------------------------------------------------------

 
 
Exhibit D
Form of CAF Advance Request
Exhibit E
Form of CAF Advance Offer
Exhibit F
Form of CAF Advance Confirmation
Exhibit G
Form of Closing Certificates
Exhibit H-1
Form of Opinion of Counsel to Borrower
Exhibit H-2
Form of Opinion of Counsel to Term Loan Borrower
Exhibit I
Form of Assignment and Acceptance
Exhibit J
Form of Local Currency Facility Addendum
Exhibit K
Form of Exemption Certificate
Exhibit L
Form of Guarantee
Exhibit M
Form of Multicurrency Note

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- v -

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT, dated as of June 23, 2010, among (i) BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), (ii) BSC INTERNATIONAL
HOLDING LIMITED, a company incorporated under the laws of Ireland (the “Term
Loan Borrower”), (iii) the several banks and other financial institutions or
entities from time to time parties hereto (the “Lenders”), (iv) JPMORGAN CHASE
BANK, N.A., as Syndication Agent (in such capacity, the “Syndication Agent”) and
(v) BANK OF AMERICA, N.A., as administrative agent for the Lenders hereunder (in
such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders make Revolving Credit Loans
(as defined below), CAF Advances (as defined below), Multicurrency Loans (as
defined below), Swingline Loans (as defined below) and Local Currency Loans (as
defined below) to the Borrower on the terms and conditions set forth herein;
 
WHEREAS, the Term Loan Borrower has requested that the Term Lenders make Term
Loans to the Term Loan Borrower on the terms and conditions set forth herein;
 
WHEREAS, the Lenders have agreed to make the credit facilities available upon
the terms and subject to the conditions set forth herein; and
 
WHEREAS, a portion of the proceeds of the Term Loan (as defined below) will be
used to prepay the Abbott Loan (as defined below) and the new credit facilities
will be used to refinance the existing credit facilities under the Credit
Agreement, dated as of April 21, 2006 (as amended by the First Amendment, dated
as of August 17, 2007, and as amended by the Second Amendment to the Credit
Agreement, dated as of February 20, 2009), among the Borrowers, the lenders and
the administrative agent (the “Existing Credit Facilities”), and to pay fees;
 
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
SECTION 1

 
DEFINITIONS
 
1.1. Defined Terms.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Abbott Loan”:  that $900.0 million aggregate principal amount of subordinated
loans made to the Term Loan Borrower pursuant to the Abbott Loan Agreement.
 
“Abbott Loan Agreement”:  the promissory note, dated as of April 21, 2006,
between the Term Loan Borrower and Abbott Laboratories that provides for the
Abbott Loan.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 “ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
per annum and (c) the Eurocurrency Base Rate plus 1% per annum.  For purposes
hereof:  “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect (the Prime Rate not being intended to be the lowest rate of interest
charged by Bank of America, in connection with extensions of credit to debtors);
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.  Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Eurocurrency Base Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Base Rate, respectively.
 
“ABR Loans”:  Term Loans, Revolving Credit Loans and Swingline Loans bearing
interest based upon the ABR.
 
“Additional Lender”: as defined in subsection 2.23(c).
 
“Additional Revolving Credit Commitment”:  as defined in subsection 2.20.
 
“Adjusted Aggregate Committed Outstandings”:  with respect to each Lender, the
Aggregate Committed Outstandings of such Lender, plus the amount of any
participating interests purchased by such Lender pursuant to subsection 13.15,
minus the amount of any participating interests sold by such Lender pursuant to
subsection 13.15.
 
“Administrative Agent”:  as defined in the preamble hereto.
 
“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
 
“Agency Fee Letter”:  that agency fee letter, dated as of May 7, 2010, between
Bank of America, N.A. and the Borrower.
 
“Agents”:  the collective reference to the Administrative Agent, the Syndication
Agent, the Documentation Agents, the Arrangers and the Bookrunners.
 
“Aggregate Exposure Percentage”:  as defined in the definition of “Majority
Lenders.”
 
 
- 2 -

--------------------------------------------------------------------------------

 
“Aggregate Available Multicurrency Commitments”:  as at any date of
determination with respect to all Multicurrency Lenders, an amount in Dollars
equal to the sum of the Available Multicurrency Commitments of all Multicurrency
Lenders on such date.
 
“Aggregate Available Revolving Credit Commitments”:  as at any date of
determination with respect to all Lenders, an amount in Dollars equal to the sum
of the Available Revolving Credit Commitments of all Lenders on such date.
 
“Aggregate Committed Outstandings”:  as at any date of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
Aggregate Revolving Credit Outstandings of such Lender on such date, (b) the
Dollar Equivalent of the Aggregate Multicurrency Outstandings of such Lender on
such date, and (c) the Dollar Equivalent of the Aggregate Local Currency
Outstandings of such Lender on such date.
 
“Aggregate Local Currency Outstandings”:  as at any date of determination with
respect to any Lender, an amount in the applicable Local Currencies equal to the
aggregate unpaid principal amount of such Lender’s Local Currency Loans.
 
“Aggregate Multicurrency Outstandings”:  as at any date of determination with
respect to any Lender, an amount in the applicable Available Foreign Currencies
equal to the aggregate unpaid principal amount of such Lender’s Multicurrency
Loans.
 
“Aggregate Revolving Credit Commitments”:  the aggregate amount of the Revolving
Credit Commitments of all of the Lenders.
 
“Aggregate Revolving Credit Outstandings”:  as at any date of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such Lender’s Revolving Credit Loans on
such date plus (b) such Lender’s Revolving Credit Commitment Percentage of (i)
the aggregate outstanding principal of Swingline Loans and (ii) the L/C
Obligations.
 
“Aggregate Total Outstandings”:  as at any date of determination with respect to
any Lender, an amount in Dollars equal to the sum of (a) the aggregate principal
amount of such Lender’s Term Loans on such date, (b) the Aggregate Revolving
Credit Outstandings of such Lender on such date, (c) the Dollar Equivalent of
the aggregate unpaid principal amount of such Lender’s CAF Advances on such
date, (d) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of
such Lender on such date and (e) the Dollar Equivalent of the Aggregate Local
Currency Outstandings of such Lender on such date.
 
“Aggregate Total Revolving Outstandings”:  as at any date of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
Aggregate Revolving Credit Outstandings of such Lender on such date, (b) the
Dollar Equivalent of the aggregate unpaid principal amount of such Lender’s CAF
Advances on such date, (c) the Dollar Equivalent of the Aggregate Multicurrency
Outstandings of such Lender on such date and (d) the Dollar Equivalent of the
Aggregate Local Currency Outstandings of such Lender on such date.
 
“Agreement”:  this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
 
 
- 3 -

--------------------------------------------------------------------------------

 
“Agreement Currency”:  as defined in subsection 13.16(b).
 
“Applicable Margin”:  with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:
 


 
Revolving Loans and Term Loans

 
Revolving Loans
Term Loans
Rating
Eurodollar Loans/
Multicurrency Loans
ABR Loans
Eurodollar Loans
ABR Loans
Rating I
1.55%
0.55%
1.75%
0.75%
Rating II
1.75%
0.75%
2.00%
1.00%
Rating III
1.875%
0.875%
2.25%
1.25%
Rating IV
2.05%
1.05%
2.50%
1.50%
Rating V
2.25%
1.25%
2.75%
1.75%
Rating VI
2.50%
1.50%
3.00%
2.00%
Rating VII
2.625%
1.625%
3.25%
2.25%

 
 
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Arrangers”:  Banc of America Securities LLC, J.P. Morgan Securities Inc.,
Barclays Capital (the investment banking division of Barclays Bank PLC), BNP
Paribas Securities Corp., Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., RBS Securities Inc. and UBS Securities LLC, as Joint Lead
Arrangers for this Agreement.
 
“Assignee”:  as defined in subsection 13.6(c).
 
“Available Foreign Currencies”:  euro, Japanese Yen, Australian Dollar, Canadian
Dollar, Pound Sterling, Singapore Dollar, Swiss Franc and any other available
and freely convertible non-Dollar currency selected by the Borrower and approved
by the Administrative Agent and the Multicurrency Lenders.
 
“Available Multicurrency Commitment”:  as at any date of determination with
respect to any Multicurrency Lender (after giving effect to the making and
payment of any Revolving Credit Loans required to be made on such date pursuant
to subsection 2.19), an amount in Dollars equal to the lesser of (a) the excess,
if any, of (i) the amount of such Multicurrency Lender’s Multicurrency
Commitment in effect on such date over (ii) the Dollar Equivalent of the
Aggregate Multicurrency Outstandings of such Multicurrency Lender on such date,
and (b) the excess, if any, of (i) the amount of such Lender’s Revolving Credit
Commitment in effect on such date over (ii) the Aggregate Committed Outstandings
of such Lender on such date.
 
“Available Revolving Credit Commitment”:  as at any date of determination with
respect to any Lender (after giving effect to the making and payment of any
Revolving Credit Loans required to be made on such date pursuant to subsection
2.19), an amount in Dollars equal to the
 
 
- 4 -

--------------------------------------------------------------------------------

 
excess, if any, of (a) the amount of such Lender’s Revolving Credit Commitment
in effect on such date over (b) the Aggregate Committed Outstandings of such
Lender on such date.
 
“Bank of America”:  Bank of America, N.A.
 
“Bankruptcy Code”:  the Bankruptcy Code in Title 11 of the United States Code,
as amended, modified, succeeded or replaced from time to time.
 
“benefited Lender”:  as defined in subsection 13.7.
 
“Board”:  the Board of Governors of the Federal Reserve System.
 
“Bookrunners”:  Banc of America Securities LLC and J.P. Morgan Securities Inc.,
as Joint Bookrunners and Joint Lead Arrangers for this Agreement.
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowers”:  the Borrower and the Term Loan Borrower.
 
“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.2, 2.5, 2.12 or 2.17 as a date on which the Borrowers request the Lenders to
make Loans hereunder or, with respect to Local Currency Loans, the date on which
a Foreign Subsidiary Borrower requests Local Currency Lenders to make Local
Currency Loans to such Foreign Subsidiary Borrower pursuant to the Local
Currency Facility to which such Foreign Subsidiary Borrower and Local Currency
Lenders are parties.
 
“Business”:  as defined in subsection 6.11(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law to close;
provided that when such term is used for the purpose of determining the date on
which the Eurocurrency Base Rate is determined under this Agreement for any Loan
denominated in euro for any Interest Period therefor and for purposes of
determining the first and last day of any such Interest Period, references in
this Agreement to Business Days shall be deemed to be references to Target
Operating Days; provided, further,
 
(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day that is also a London Banking Day;
 
(b) if such day relates to any interest rate settings as to a Multicurrency Loan
or CAF Advance denominated in a currency other than Dollars or euro, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London or other applicable offshore interbank market
for such currency; and
 
 
- 5 -

--------------------------------------------------------------------------------

 
(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or euro in respect of a Multicurrency Loan or a
CAF Advance denominated in a currency other than Dollars or euro, or any other
dealings in any currency other than Dollars or euro to be carried out pursuant
to this Agreement in respect of any such Multicurrency Loan or CAF Advance
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.
 
“CAF Advance”:  each competitive advance facility advance made pursuant to
subsection 2.11.
 
“CAF Advance Availability Period”:  the period from and including the Closing
Date to and including the date which is seven days prior to the Termination
Date.
 
“CAF Advance Confirmation”:  each confirmation by the Borrower of its acceptance
of CAF Advance Offers, which confirmation shall be substantially in the form of
Exhibit F and shall be delivered to the Administrative Agent by facsimile
transmission.
 
“CAF Advance Interest Payment Date”:  as to each CAF Advance, each interest
payment date specified by the Borrower for such CAF Advance in the related CAF
Advance Request.
 
“CAF Advance Maturity Date”:  as to any CAF Advance, the date specified by the
Borrower pursuant to subsection 2.12(d)(ii) in its acceptance of the related CAF
Advance Offer.
 
“CAF Advance Note”:  as defined in subsection 3.13(e).
 
“CAF Advance Offer”:  each offer by a Lender to make CAF Advances pursuant to a
CAF Advance Request, which offer shall contain the information specified in
Exhibit E and shall be delivered to the Administrative Agent by telephone,
immediately confirmed by facsimile transmission.
 
“CAF Advance Request”:  each request by the Borrower for Lenders to submit bids
to make CAF Advances, which request shall contain the information in respect of
such requested CAF Advances specified in Exhibit D and shall be delivered to the
Administrative Agent in writing, by facsimile transmission, or by telephone,
immediately confirmed by facsimile transmission.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
 
 
- 6 -

--------------------------------------------------------------------------------

 
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the Issuing Lender or the Swingline Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
 
“Closing Date”:  June 23, 2010.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment Period”:  the period from and including the Closing Date to but
excluding the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.
 
“Commitments”:  the collective reference to the Revolving Credit Commitments,
Multicurrency Commitments, Swingline Commitments and L/C Commitments.
 
“Committed Outstandings Percentage”:  on any date with respect to any Lender,
the percentage which the Adjusted Aggregate Committed Outstandings of such
Lender constitutes of the Adjusted Aggregate Committed Outstandings of all
Lenders.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender; and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
subsection 3.9, 3.10, 3.11 or 13.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.
 
“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of
 
 
- 7 -

--------------------------------------------------------------------------------

 
(a) income tax expense, including any expenses resulting from income tax
disputes with a Governmental Authority,
 
(b) Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
 
(c) depreciation expense,
 
(d) amortization or write-down of intangibles (including, but not limited to,
goodwill) and organization costs,
 
(e) (i) any extraordinary, unusual or nonrecurring expenses or losses (to the
extent any of the foregoing are non-cash items) (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business (including as a result of write downs of goodwill or net
intangible assets) and including special charges and purchased research and
development charges in connection with acquisitions and other strategic
alliances, inventory step-up charges, fair value adjustments, and unrealized
investment impairments), and (ii) net litigation-related charges and credits
until such items are paid or received (at such time as such items are paid or
received, as applicable, such cash payments shall be subtracted from
Consolidated Net Income and such cash receipts shall be added to Consolidated
Net Income),
 
(f) any non-cash stock compensation expense in accordance with GAAP,
 
(g) any cash litigation costs, including judgments, orders, awards, settlements
and related legal costs paid during such period (net of any cash litigation or
settlement payments received during such period) (“Cash Litigation Payments”),
provided that, solely for the purposes of this definition, the aggregate amount
of Cash Litigation Payments under this clause (g) shall not exceed the sum of
$1,500,000,000 plus up to $1,310,000,000 of cash payments related to legal
matters that are probable and estimable and were recorded in the financial
statements of the Borrower as of March 31, 2010,
 
(h) any cash or non-cash charges in respect of restructurings, plant closings,
staff reductions, distributor network optimization initiatives, distribution
technology optimization initiatives or other similar charges, provided that,
solely for the purposes of this definition, the aggregate amount of all charges
under this clause (h) shall not exceed the sum of $300,000,000 plus $258,000,000
of such remaining charges related to previously announced restructuring-related
actions, and
 
(i) any income or expense associated with business combinations following the
adoption of FASB Statement No. 141(R), "Business Combinations - a replacement of
FASB Statement No. 141", which would have been treated as a cost of the
acquisition (e.g., as goodwill) under FASB Statement No. 141, "Business
Combinations",
 
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of
 
 
- 8 -

--------------------------------------------------------------------------------

 
(a) interest income (except to the extent deducted in determining Consolidated
Interest Expense), and
 
(b) any extraordinary, unusual or nonrecurring income or gains (to the extent
any of the foregoing are non-cash items) (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business, inventory step-up charges, fair value adjustments, and unrealized
investment impairments).
 
“Consolidated Interest Expense”:  of any Person for any period, total interest
expense of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries determined in
accordance with GAAP (including, all net costs that are allocable to such period
in accordance with GAAP); provided that interest expense related to payments on
the Abbott Loan intended to be paid solely in shares of the Borrower’s common
stock shall be excluded from this definition of “Consolidated Interest Expense.”
 
“Consolidated Interest Coverage Ratio”:  as at the last day of any period of
four consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.
 
“Consolidated Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for such period.
 
“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.
 
“Consolidated Tangible Assets”:  at any date, Consolidated Total Assets minus
(without duplication) the net book value of all assets which would be treated as
intangible assets, as determined on a consolidated basis in accordance with
GAAP.
 
“Consolidated Total Assets”:  at any date, the net book value of all assets of
the Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness (excluding, for the avoidance of doubt, any operating leases) of
the Borrower and its Subsidiaries at such date, determined on a consolidated
basis in accordance with GAAP as in effect on the date of this Agreement.
 
“Continuing Directors”:  as defined in subsection 10(j).
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 
- 9 -

--------------------------------------------------------------------------------

 
“Conversion Date”:  any date on which either (a) an Event of Default under
subsection 10(g) has occurred or (b) the Commitments shall have been terminated
and/or the Loans shall have been declared immediately due and payable pursuant
to Section 10.
 
“Conversion Sharing Percentage”:  on any date with respect to any Lender and any
Loans of such Lender outstanding in any currency other than Dollars, the
percentage of such Loans such that, after giving effect to the conversion of
such Loans to Dollars and the purchase and sale by such Lender of participating
interests as contemplated by subsection 13.15, the Committed Outstandings
Percentage of such Lender will equal such Lender’s Revolving Credit Commitment
Percentage on such date (calculated immediately prior to giving effect to any
termination or expiration of the Commitments on the Conversion Date).
 
“Converted Loans”:  as defined in subsection 13.15(a).
 
“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default”:  any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Defaulting Lender”: subject to subsection 2.22(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder (other than as a
result of a good faith dispute with respect to amount), (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
 
“Documentation Agents”:  Barclays Bank PLC, BNP Paribas, Citibank N.A., Deutsche
Bank Securities Inc., The Royal Bank of Scotland plc and UBS Securities LLC, as
co-Documentation Agents for this Agreement.
 
“Dollar Equivalent”:  with respect to an amount denominated in any currency
other than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent.  In making any
determination of the Dollar Equivalent for purposes of calculating the amount of
Loans to be borrowed from the respective Lenders on any Borrowing Date, the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
on which the interest rate for such Loans is determined pursuant to the
provisions of this Agreement and the other Loan Documents.
 
 
- 10 -

--------------------------------------------------------------------------------

 
“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, regulations, statutes, ordinances, codes, decrees or
other enforceable requirements or orders of any Governmental Authority or other
Requirements of Law regulating, relating to or imposing liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“euro”:  the single currency of participating member states of the European
Union.
 
“Eurocurrency Rate”:
 
(a) for any Interest Period with respect to a Loan other than an ABR Loan, a
rate per annum determined in accordance with the following formula:
 
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements
 

where,
 
“Eurocurrency Base Rate” means (i) with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, or a Multicurrency Loan or CAF Advance
denominated in any currency other than Pounds Sterling, the rate per annum
determined by the Administrative Agent to be the offered rate for deposits in
the applicable currency with a term comparable to such Interest Period that
appears on the applicable Reuters page as the British Bankers Association LIBOR
Rate (“BBA LIBOR”) at approximately 11:00 A.M., London time, two London Banking
Days prior to the beginning of such Interest Period; provided, however, that if
at any time for any reason such offered rate for any such currency does not
appear on a Reuters page, “Eurocurrency Base Rate” shall mean, with respect to
each day during each Interest Period pertaining to a Loan denominated in such
currency, the rate per annum determined by the Administrative Agent to be the
rate at which Bank of America’s London Branch offers deposits in such currency
at or about 11:00 A.M., London time, two London Banking Days prior to the
beginning of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
or, (ii) with respect to each day during each Interest Period pertaining to a
Multicurrency Loan or CAF Advance denominated in Pounds Sterling, the rate per
annum determined by the Administrative Agent to be the rate at which Bank of
America’s London Branch is offered deposits in Pounds Sterling at or about 11:00
A.M., London time, two London Banking Days prior to
 
 
- 11 -

--------------------------------------------------------------------------------

 
 the beginning of such Interest Period in the London interbank market for
delivery on the first day of such Interest Period for the number of days
comprised therein; and
 
(b) for any interest calculation with respect to an ABR Loan, a rate per annum
determined in accordance with the following formula:
 
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements
 

where,
 
“Eurocurrency Base Rate” means for any interest calculation with respect to an
ABR Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the ABR
Loan being made or maintained and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such System.
 
“Eurodollar Loans”:  Term Loans or Revolving Credit Loans, the rate of interest
applicable to which is based upon clause (a) of the definition of “Eurocurrency
Rate”.
 
“Event of Default”:  any of the events specified in Section 10, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
 
“examiner” means an examiner appointed under section 2 of the Companies
(Amendment) Act, 1990 (as amended) of Ireland.
 
“Exchange Rate”:  with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., local time, on the
date that is two Business Days prior to the date as of which the foreign
exchange computation is made.  In the event that such rate does not appear on
any Reuters currency page, the “Exchange Rate” with respect to such non-Dollar
currency shall be determined by reference to such other publicly available
service for displaying
 
 
- 12 -

--------------------------------------------------------------------------------

 
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-Dollar currency are then being conducted, at or about 10:00 A.M., local
time, on such date for the purchase of Dollars with such non-Dollar currency,
for delivery two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.  The
Administrative Agent shall determine the Exchange Rate as of each Revaluation
Date in accordance with the foregoing.
 
“Excluded Taxes”: as defined in subsection 3.10(a).
 
“Existing Credit Facilities”:  as defined in the recitals hereto.
 
“Extension Request”: a written request from the Borrower, in the case of the
Revolving Credit Facility, and the Term Loan Borrower, in the case of the Term
Facility, to the Administrative Agent requesting an extension of the Termination
Date with respect to a Facility.
 
“Facility” or “Facilities”:  the (a) Term Loans made on the Closing Date (the
“Term Facility”) and (b) Revolving Credit Commitments and the extensions of
credit made thereunder (the “Revolving Credit Facility”).
 
“Facility Fee Rate”:  for each day during each calculation period, the rate per
annum based on the Ratings in effect on such day, as set forth below:
 
Rating
 
Facility
Fee Rate
Rating I
 
0.200%
Rating II
 
0.250%
Rating III
 
0.375%
Rating IV
 
0.450%
Rating V
 
0.500%
Rating VI
 
0.500%
Rating VII
 
0.625%
     

“FATCA”:  Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.
 
“Fee Commencement Date”:  the Closing Date.
 
“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
 
“Fitch”:  Fitch Ratings.
 
 
- 13 -

--------------------------------------------------------------------------------

 
“Fixed Rate CAF Advance”:  any CAF Advance made pursuant to a Fixed Rate CAF
Advance Request.
 
“Fixed Rate CAF Advance Request”:  any CAF Advance Request requesting the
Lenders to offer to make CAF Advances at a fixed rate (as opposed to a rate
composed of the Eurocurrency Rate plus (or minus) a margin).
 
“Foreign Subsidiary Borrower”:  each Subsidiary of the Borrower organized under
the laws of a jurisdiction outside the United States that the Borrower
designates as a “Foreign Subsidiary Borrower” in a Local Currency Facility
Addendum.
 
“Fronting Exposure”: at any time there is a Defaulting Lender (a) with respect
to the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of Swingline Loans other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
 
“Funding Commitment Percentage”:  as at any date of determination (after giving
effect to the making and payment of any Loans made on such date pursuant to
subsection 2.19), with respect to any Lender, that percentage which the
Available Revolving Credit Commitment of such Lender then constitutes of the
Aggregate Available Revolving Credit Commitments.
 
“GAAP”:  generally accepted accounting principles in the United States of
America consistent with those utilized in preparing the audited financial
statements referred to in subsection 6.1.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantee”:  a guarantee of the Obligations in the form of Exhibit L or
otherwise in form and substance reasonably acceptable to the Administrative
Agent.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of
 
 
- 14 -

--------------------------------------------------------------------------------

 
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.
 
“Guarantor”:  any Person that executes a Guarantee.
 
“Hedge Agreements”:  all agreements with non-related third parties with respect
to any swap, forward, future or derivative transaction or option or similar
agreements involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no employee benefit plan of the Borrower or any of its Subsidiaries shall be a
“Hedge Agreement.”
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of such Person’s
business and payable in accordance with customary practices and earn-outs and
other similar obligations in respect of acquisition and other similar
agreements), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all indebtedness of such
Person, determined in accordance with GAAP, arising out of a Receivables
Transaction, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (k) for the purposes of
subsection 10(f) only, all obligations of such Person in respect of Hedge
Agreements.  The Indebtedness of any Person shall, for the avoidance of doubt,
exclude any operating leases (as defined in GAAP) and the Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
 
 
- 15 -

--------------------------------------------------------------------------------

 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December and the Termination Date, (b) as to any Eurodollar
Loan or Multicurrency Loan having an Interest Period of three months or less,
the last day of such Interest Period, and (c) as to any Eurodollar Loan or
Multicurrency Loan having an Interest Period longer than three months, each day
which is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period.
 
“Interest Period”:  (a)  with respect to any Eurodollar Loan or Multicurrency
Loan:
 
(i) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such Eurodollar Loan or Multicurrency Loan
and ending one, two, three, six or nine (or, if available to all the applicable
Lenders under the relevant Facility, twelve) months thereafter, as selected by
the Borrower (in the case of Multicurrency Loans and Revolving Loans) or the
Term Loan Borrower (in the case of Term Loans) in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
 
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan or Multicurrency Loan and
ending one, two, three, six or nine (or, if available to all the applicable
Lenders under the relevant Facility, twelve) months thereafter, as selected by
the Borrower (in the case of Multicurrency Loans and Revolving Loans) or the
Term Loan Borrower (in the case of Term Loans) by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;
 
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(2) any Interest Period in respect of any Loan made by any Lender that would
otherwise extend beyond the Termination Date applicable to such Lender shall end
on such Termination Date; and
 
 
- 16 -

--------------------------------------------------------------------------------

 
(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and
 
(b) with respect to any LIBO Rate CAF Advance, the period beginning on the
Borrowing Date with respect thereto and ending on the CAF Advance Maturity Date
with respect thereto.
 
“Issuing Lender”:  Bank of America, N.A. and each other Lender which agrees to
act as Issuing Lender hereunder and which is approved (such approval not to be
unreasonably withheld) by the Administrative Agent and the Borrower, in its
capacity as issuer of any Letter of Credit.
 
“Judgment Currency”:  as defined in subsection 13.16(b).
 
“L/C Commitment”:  the lesser of (i) $1,000,000,000 and (ii) the aggregate
amount of the Revolving Credit Commitments then in effect (or, if the Revolving
Credit Commitments have terminated, the Aggregate Revolving Credit Commitments
in effect immediately prior to such termination).
 
“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Commitment Period.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 5.5.
 
“L/C Participants”:  the collective reference to all the Lenders other than (i)
the Issuing Lender and (ii) the Term Lenders.
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lenders”:  as defined in the preamble hereto together with any affiliate of any
such Person through which such Person elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Term Loan Borrower or
any Foreign Subsidiary Borrower; provided that, for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any requirements of any Loan Document or
any Default or Event of Default and its consequences, or (c) any other matter as
to which a Lender may vote or consent pursuant to subsection 13.1 of this
Agreement, the Lender making such election shall be deemed the “Person” rather
than such
 
 
- 17 -

--------------------------------------------------------------------------------

 
affiliate, which shall not be entitled to vote or consent; and provided further,
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.
 
“Letters of Credit”:  as defined in subsection 5.1(a).
 
“LIBO Rate CAF Advance”:  any CAF Advance made pursuant to a LIBO Rate CAF
Advance Request.
 
“LIBO Rate CAF Advance Request”:  any CAF Advance Request requesting the Lenders
to offer to make CAF Advances at an interest rate equal to the Eurocurrency Rate
for the currency of such CAF Advance plus (or minus) a margin.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing but excluding for
all purposes hereunder any letter of credit).
 
“Loan”:  any Term Loan, Revolving Credit Loan, CAF Advance, Multicurrency Loan,
Swingline Loan or Local Currency Loan, as the case may be.
 
“Loan Documents”:  this Agreement, any Notes, the Applications, any Guarantee
and any document or instrument evidencing or governing any Local Currency
Facility.
 
“Loans to be Converted”:  as defined in subsection 13.15(a).
 
“Local Currency”:  any available and freely convertible non-Dollar currency
selected by a Foreign Subsidiary Borrower and approved by the Administrative
Agent.
 
“Local Currency Facility”:  any Qualified Credit Facility that the Borrower
designates as a “Local Currency Facility” pursuant to a Local Currency Facility
Addendum.
 
“Local Currency Facility Addendum”:  a Local Currency Facility Addendum received
by the Administrative Agent, substantially in the form of Exhibit J, and
conforming to the requirements of Section 4.
 
“Local Currency Facility Agent”:  with respect to each Local Currency Facility,
the Local Currency Lender acting as agent for the Local Currency Lenders parties
thereto (and, in the case of any Local Currency Facility to which only one
Lender is a party, such Lender).
 
“Local Currency Facility Maximum Borrowing Amount”:  as defined in subsection
4.1(b).
 
“Local Currency Lender”:  any Lender (or, if applicable, any Affiliate, branch
or agency thereof) party to a Local Currency Facility.
 
 
- 18 -

--------------------------------------------------------------------------------

 
“Local Currency Lender Maximum Borrowing Amount”:  as defined in subsection
4.1(b).
 
“Local Currency Loan”:  any loan made pursuant to a Local Currency Facility.
 
“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.
 
“Majority Lenders”:  Lenders whose Aggregate Exposure Percentage in the
aggregate is more than 50%.  “Aggregate Exposure Percentage”:  as at any date of
determination with respect to any Lender (a) at any time prior to the
termination of the Revolving Credit Commitments, the aggregate Revolving Credit
Commitments and aggregate principal amount of Term Loans outstanding of such
Lender divided by the aggregate Revolving Credit Commitments and aggregate
principal amount of Term Loans outstanding of all Lenders and (b) at any time
after the termination of the Revolving Credit Commitments, the Aggregate Total
Outstandings of such Lender divided by the Aggregate Total Outstandings of all
Lenders; provided that for purposes of this definition, the Aggregate Exposure
Percentage of each Lender shall be adjusted upward or downward so as to give
effect to any participations or assignments effected pursuant to subsection
13.15; and provided further that the Revolving Credit Commitment of, and the
Aggregate Total Outstandings held or deemed to be held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Majority Lenders.
 
“Majority Multicurrency Lenders”:  at any time, Multicurrency Lenders the
Multicurrency Commitment Percentages of which aggregate more than 50%; provided
that the Multicurrency Commitment of, and the Aggregate Multicurrency
Outstandings held or deemed to be held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Multicurrency
Lenders.
 
“Majority Revolving Lenders”:  Lenders whose Revolving Exposure in the aggregate
is more than 50%.  “Revolving Exposure”:  as at any date of determination with
respect to any Revolving Lender (a) at any time prior to the termination of the
Revolving Credit Commitments, the aggregate Revolving Credit Commitments of such
Lender divided by the aggregate Revolving Credit Commitments of all Lenders and
(b) at any time after the termination of the Revolving Credit Commitments, the
Aggregate Total Revolving Outstandings of such Lender divided by the Aggregate
Total Revolving Outstandings of all Lenders; provided that such calculation
shall be adjusted upward or downward so as to give effect to any participations
or assignments effected pursuant to subsection 13.15; and provided further that
the Revolving Credit Commitment of, and the  Aggregate Total Revolving
Outstandings held or deemed to be held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Revolving Lenders.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
 
- 19 -

--------------------------------------------------------------------------------

 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“Multicurrency Commitment”:  as to any Multicurrency Lender at any time, its
obligation to make Multicurrency Loans to the Borrower in an aggregate amount in
Available Foreign Currencies the Dollar Equivalent of which does not exceed at
any time outstanding the amount set forth opposite such Multicurrency Lender’s
name in Schedule I under the heading “Multicurrency Commitment”, as such amount
may be reduced from time to time as provided in subsection 2.18 and the other
applicable provisions hereof.
 
“Multicurrency Commitment Percentage”:  as to any Multicurrency Lender at any
time, the percentage which such Multicurrency Lender’s Multicurrency Commitment
at such time constitutes of the aggregate Multicurrency Commitments of all
Multicurrency Lenders at such time (or, if the Multicurrency Commitments have
terminated or expired, the percentage which (a) the Dollar Equivalent of the
Aggregate Multicurrency Outstandings of such Multicurrency Lender at such time
constitutes of (b) the Dollar Equivalent of the Aggregate Multicurrency
Outstandings of all Multicurrency Lenders at such time).
 
“Multicurrency Lender”:  each Lender having an amount greater than zero set
forth opposite such Lender’s name in Schedule I under the heading “Multicurrency
Commitment.”
 
“Multicurrency Loans”:  as defined in subsection 2.15.
 
 “Multicurrency Note”:  as defined in subsection 3.13(g).
 
“Multicurrency Sublimit”:  at any time, the lesser of (i) $800,000,000 and (ii)
the aggregate amount of the Revolving Credit Commitments then in effect (or, if
the Revolving Credit Commitments have terminated, the aggregate Revolving Credit
Commitments in effect immediately prior to such termination).
 
“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Non-Excluded Taxes”:  as defined in subsection 3.10.
 
“Non-extending Lender”: as defined in subsection 2.23(a).
 
“Non-Multicurrency Lender”:  each Revolving Credit Lender which is not a
Multicurrency Lender.
 
“Notes”:  the collective reference to any Term Notes, any Revolving Credit
Notes, any Multicurrency Notes and any CAF Advance Notes.
 
 
- 20 -

--------------------------------------------------------------------------------

 
“Notice of Local Currency Outstandings”:  with respect to each Local Currency
Facility Agreement, a notice from the relevant Local Currency Facility Agent
containing the information, delivered to the Administrative Agent and any other
Person, in the manner and by the time, specified for a Notice of Local Currency
Outstandings in Schedule II.
 
“Notice of Multicurrency Loan Borrowing”:  with respect to a Multicurrency Loan,
a notice from the Borrower containing the information in respect of such Loan,
delivered to the Administrative Agent and any other Person, in the manner and by
the time, specified for a Notice of Multicurrency Loan Borrowing in respect of
the currency of such Loan in Schedule II.
 
“Notice of Multicurrency Loan Continuation”:  with respect to a Multicurrency
Loan, a notice from the Borrower containing the information in respect of such
Loan, delivered to the Person, in the manner and by the time, specified for a
Notice of Multicurrency Loan Continuation in respect of the currency of such
Loan in Schedule II.
 
“Obligations”:  collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower, the Term Loan
Borrower and each Foreign Subsidiary Borrower under this Agreement and any Local
Currency Facility and other Loan Documents to which it is a party (including,
without limitation, interest accruing at the then applicable rate provided in
this Agreement or any other applicable Loan Document after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, the Term Loan Borrower or such Foreign
Subsidiary Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the Notes, the
other Loan Documents, Hedge Agreements entered into with Lenders or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by the Borrower, the Term Loan Borrower or any Foreign
Subsidiary Borrower pursuant to the terms of this Agreement or any other Loan
Document).
 
“Participant”:  as defined in subsection 13.6(b).
 
“Participant Register”: as defined in subsection 13.6(b).
 
“Patriot Act”:  as defined in subsection 13.18.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
 
 
- 21 -

--------------------------------------------------------------------------------

 
“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  as defined in subsection 8.2.
 
“Properties”:  as defined in subsection 6.11.
 
“Qualified Credit Facility”:  a credit facility (a) providing for one or more
Local Currency Lenders to make unsecured loans denominated in a Local Currency
to a Foreign Subsidiary Borrower, (b) providing for such loans to bear interest
at a rate or rates determined by the Borrower and such Local Currency Lender or
Local Currency Lenders and (c) otherwise conforming to the requirements of
Section 4.
 
“Rating”:  the respective rating of each of the Rating Agencies applicable to
the long-term senior unsecured non-credit enhanced debt of the Borrower, as
announced by the Rating Agencies from time to time.
 
“Rating Agencies”:  collectively, Fitch, Moody’s and S&P.
 
“Rating Category”:  each of Rating I, Rating II, Rating III, Rating IV, Rating
V, Rating VI and Rating VII.
 
“Rating I, Rating II, Rating III, Rating IV, Rating V, Rating VI and Rating
VII”:  the respective Ratings set forth below:
 
Rating
Category
Fitch
Moody’s
S&P
Rating I
greater than or equal to A-
greater than or equal to A3
greater than or equal to A-
Rating II
greater than or equal to BBB+
greater than or equal to Baa1
greater than or equal to BBB+
Rating III
greater than or equal to BBB
greater than or equal to Baa2
greater than or equal to BBB
Rating IV
greater than or equal to BBB-
greater than or equal to Baa3
greater than or equal to BBB-
Rating V
BB+
Ba1
BBB-
   
OR
   
BB+
Baa3
BB+
Rating VI
greater than or equal to BB+
greater than or equal to Ba1
greater than or equal to BB+
Rating VII
lower than or equal to BB
lower than or equal to Ba2
lower than or equal to BB
       

With the exception of Rating Category V (which will require that all three
ratings be equal to one of the ratings levels in such category), a Rating
Category shall apply at any date if, at such date, the Ratings are better than
or equal to at least two of the three Ratings in any such Ratings Category, and
a higher rating category does not apply.
 
 
- 22 -

--------------------------------------------------------------------------------

 
“Receivables”:  any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles (as defined in the Uniform Commercial Code of the State
of New York), and all proceeds thereof and rights (contractual and other) and
collateral related thereto.
 
“Receivables Transaction”:  any transactions or series of related transactions
providing for the financing of Receivables of the Borrower or any of its
Subsidiaries.
 
“Refunded Swingline Loans”:  as defined in subsection 2.7(b).
 
“Refunding Date”:  as defined in subsection 2.7(c).
 
“Register”:  as defined in subsection 13.6(d).
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to subsection 5.5(a) for amounts drawn under Letters of
Credit.
 
“Related Parties”:  with respect to any Person, such Person’s Affiliates and
partners, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
regulations issued under PBGC Reg. § 4043.
 
“Requested Local Currency Loans”:  as defined in subsection 2.19(b).
 
“Requested Multicurrency Loans”:  as defined in subsection 2.19(a).
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Response Date”:  as defined in subsection 2.23(a).
 
“Responsible Officer”:  with respect to (i) the Borrower, the chief executive
officer or the president of the Borrower or, with respect to financial matters,
the chief financial officer of the Borrower and (ii) the Term Loan Borrower, the
chief financial officer of the Term Loan Borrower.
 
 
- 23 -

--------------------------------------------------------------------------------

 
“Revaluation Date”:  (a) with respect to any Loan, each of the following:  (i)
each date of a borrowing of a Multicurrency Loan or a Local Currency Loan or the
making of a CAF Advance, (ii) each date of a continuation of a Multicurrency
Loan pursuant to subsection 3.2 and (iii) such additional dates as the
Administrative Agent shall determine or the Majority Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following:  (i) each date
of issuance of a Letter of Credit denominated in a currency other than Dollars,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Lender under any Letter of Credit
denominated in a currency other than Dollars and (iv) such additional dates as
the Administrative Agent or the Issuing Lender shall determine or the Majority
Lenders shall require.
 
“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrower hereunder in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I under the heading “Revolving Credit
Commitment,” as such amount may be reduced or increased from time to time in
accordance with the provisions of this Agreement.
 
“Revolving Credit Commitment Percentage”:  as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment at such time
constitutes of the Aggregate Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments have terminated or expired, the percentage
which (a) the Aggregate Revolving Credit Outstandings of such Lender at such
time then constitutes of (b) the Aggregate Revolving Credit Outstandings of all
Lenders at such time), subject to adjustment as provided in subsection 2.22.
 
“Revolving Credit Loans”:  as defined in subsection 2.4.
 
“Revolving Credit Note”:  as defined in subsection 3.13(d).
 
“Revolving Lender”:  each Lender that has a Revolving Credit Commitment
hereunder or that holds Revolving Credit Loans.
 
“S&P”:  Standard & Poor’s Ratings Services.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Subsidiary”:  as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.
 
 
- 24 -

--------------------------------------------------------------------------------

 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to subsection 2.6 in an aggregate principal amount at
any one time outstanding not to exceed $150,000,000.
 
“Swingline Lender”:  Bank of America, N.A., in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in subsection 2.6. Swingline Loans will only be
made available in Dollars.
 
“Swingline Participation Amount”:  as defined in subsection 2.7(c).
 
“Syndication Agent”:  as defined in the preamble hereto.
 
“Target Operating Day”:  any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).
 
“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other charges in the nature of a tax imposed by any
Governmental Authority, including any interest additions or penalties applicable
thereto.
 
“Term Lender”:  each Lender that holds Term Loans.
 
“Term Loan Borrower”:  as defined in the preamble hereto.
 
“Term Loan Commitment”:  as to any Lender, the obligation of such Lender to make
Term Loans to the Term Loan Borrower hereunder on the Closing Date in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule I under the heading “Term Loan Commitment.”
 
“Term Loan Note”:  as defined in subsection 3.13(f).
 
“Term Loans”:  as defined in subsection 2.1.
 
“Termination Date”:  with respect to a Facility, the later of (a) June 23, 2013
and (b) if maturity of such Facility is extended pursuant to subsection 2.23,
such extended maturity date as determined pursuant to such subsection; provided,
however, that, in each case, if such date is not a Business Day, the Termination
Date shall be the next preceding Business Day.
 
“Tranche”:  the collective reference to Eurodollar Loans or Multicurrency Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day); Tranches may be identified as “Eurodollar
Tranches” or “Multicurrency Tranches”.
 
“Transactions”:  the execution and delivery of this Agreement, the delivery of a
notice to terminate the Existing Credit Facilities, the borrowings of the
initial loans hereunder, the prepayment of the Abbott Loan with the proceeds
thereof and the payment of related fees and expenses.
 
 
- 25 -

--------------------------------------------------------------------------------

 
“Transferee”:  as defined in subsection 13.6(f).
 
“Type”:  as to any Term Loan or Revolving Credit Loan, its nature as an ABR Loan
or a Eurodollar Loan.
 
“United States”:  the United States of America (including the states,
commonwealths and territories thereof and the District of Columbia).
 
“U.S. Lender”:  as defined in subsection 3.10(c)(ii).
 
1.2. Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any certificate or
other document made or delivered pursuant hereto.
 
(b) As used herein and in any Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
SECTION 2
 
AMOUNT AND TERMS OF COMMITMENTS
 
2.1. Term Loans.  Subject to the terms and conditions hereof, each Lender with a
Term Loan Commitment severally agrees to make a term loan in Dollars (a “Term
Loan”) to the Term Loan Borrower on the Closing Date in an amount not to exceed
the amount of the Term Loan Commitment of such Term Loan Lender.  The Term Loans
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Term Loan Borrower and notified to the Administrative Agent in accordance with
subsection 2.2 and 3.2.  The Term Loan Commitments shall expire at 5:00 p.m.,
New York City time, on the Closing Date.  Amounts borrowed under this subsection
2.1 and repaid or prepaid may not be reborrowed.
 
2.2. Procedure for Term Loan Borrowing.  The Term Loan Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, (a) three Business
Days prior to the anticipated
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
Closing Date, if all or any part of the requested Term Loans are to be initially
Eurodollar Loans and (b) on the anticipated Closing Date otherwise) requesting
that the Term Lenders make the Term Loans on the Closing Date and specifying the
amount to be borrowed.  Upon receipt of such notice, the Administrative Agent
shall promptly notify each Term Lender thereof.  Not later than 12:00 Noon, New
York City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Lender.  The Administrative Agent shall
credit the account of the Term Loan Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Term Lenders in immediately
available funds.
 
2.3. Amortization of Term Loans.  The principal amount of the Term Loans shall
be payable in equal quarterly installments of $50,000,000 per quarter on the
last Business Day of each March, June, September and December, commencing on the
last Business Day of the fifth full fiscal quarter following the Closing Date
with any remaining principal amount outstanding payable on the Termination Date,
subject to adjustment as set forth in subsection 3.7(a).
 
2.4. Revolving Credit Commitments.  (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Credit Loans”) in Dollars to the Borrower from time to time during
the Commitment Period so long as after giving effect thereto (i) the Available
Revolving Credit Commitment of each Revolving Lender is greater than or equal to
zero and (ii) the Aggregate Total Revolving Outstandings of all Lenders do not
exceed the Aggregate Revolving Credit Commitments.  During the Commitment
Period, the Borrower may use the Revolving Credit Commitments by borrowing,
prepaying the Revolving Credit Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof.
 
(b) The Revolving Credit Loans may from time to time be (i) Eurodollar Loans,
(ii) ABR Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with subsections 2.5 and 3.2,
provided that no Revolving Credit Loan shall be made as a Eurodollar Loan after
the day that is one month prior to the Termination Date.
 
2.5. Procedure for Revolving Credit Borrowing.  The Borrower may borrow under
the Revolving Credit Commitments during the Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 10:00
A.M., New York City time; (a) three Business Days prior to the requested
Borrowing Date, if all or any part of the requested Revolving Credit Loans are
to be initially Eurodollar Loans or (b) on the requested Borrowing Date,
otherwise), in each case specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) whether the borrowing is to be of Eurodollar
Loans, ABR Loans or a combination thereof and (iv) if the borrowing is to be
entirely or partly of Eurodollar Loans, the amount of such Type of Loan and the
length of the initial Interest Period therefor.  Each borrowing under the
Revolving Credit Commitments (other than a borrowing under subsections 2.7, 2.19
and 5.5) shall be in an amount equal to (x) in the case of ABR Loans, $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if the Aggregate
Available Revolving Credit Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof.  Upon receipt of any
 
 
- 27 -

--------------------------------------------------------------------------------

 
such notice from the Borrower, the Administrative Agent shall promptly notify
each Revolving Lender thereof.  Prior to 11:00 A.M., New York City time, on the
Borrowing Date requested by the Borrower, each Revolving Lender will make an
amount equal to its Funding Commitment Percentage of the principal amount of the
Revolving Credit Loans requested to be made on such Borrowing Date available to
the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in subsection 13.2 in funds immediately available
to the Administrative Agent.  Except as otherwise provided in subsection 2.19,
such borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.
 
2.6. Swingline Commitment.  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Credit Commitments from time to time during the
Commitment Period by making swing line loans (“Swingline Loans”) to the
Borrower; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Credit Loans,
may exceed the Swingline Commitment then in effect) and (ii) the Borrower shall
not request, and the Swingline Lender shall not make, any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the aggregate amount
of the Available Revolving Credit Commitments of the Swingline Lender would be
less than zero.  During the Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be ABR Loans
only.  The Swingline Lender shall not be obligated to make any Swingline Loans
if any Lender is at that time a Defaulting Lender, unless the Swingline Lender
has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to the Swingline Lender with the Borrower or such Lender
to eliminate the Swingline Lender’s actual or potential Fronting Exposure (after
giving effect to subsection 2.22(a)(iv)) with respect to the Defaulting Lender
arising from either the Swingline Loan then proposed to be made or any other
Swingline Loan as to which the Swingline Lender has actual or potential Fronting
Exposure.
 
2.7. Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at its funding office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender.  The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower on such Borrowing Date in immediately available
funds.
 
 
- 28 -

--------------------------------------------------------------------------------

 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender (including the Swingline Lender in its capacity as
a Revolving Lender having a Revolving Credit Commitment) to make, and each
Revolving Lender hereby agrees to make, a Revolving Credit Loan that is an ABR
Loan, in an amount equal to such Revolving Lender’s Revolving Credit Commitment
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each Revolving Lender shall make the amount of such Revolving Credit
Loan available to the Administrative Agent at the office of the Administrative
Agent specified in subsection 13.2 in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Refunded Swingline Loans), not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice.  The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans.  The Borrower irrevocably authorizes
the Swingline Lender to charge the Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) in order to immediately
pay the amount of such Refunded Swingline Loans to the extent amounts received
from the Revolving Lenders are not sufficient to repay in full such Refunded
Swingline Loans if such deficiency is not otherwise reimbursed by the Borrower
on the Business Day following a written request for such reimbursement to the
Borrower by the Swingline Lender.
 
(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to subsection 2.7(b), one of the events described in subsection 10(g)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by subsection 2.7(b),
each Revolving Lender shall, on the date such Revolving Credit Loan was to have
been made pursuant to the notice referred to in subsection 2.7(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Credit Commitment Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.
 
(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Revolving Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Revolving Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
 
- 29 -

--------------------------------------------------------------------------------

 
(e) Each Revolving Lender’s obligation to make the Loans referred to in
subsection 2.7(b) and to purchase participating interests pursuant to subsection
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 7; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower; (iv)
any breach of this Agreement or any other Loan Document by the Borrower or any
other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
2.8. Fees.
 
(a) Facility Fee.  The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a facility fee for the period from and
including the Fee Commencement Date to the Termination Date computed at the
Facility Fee Rate on the actual daily amount of the Revolving Credit Commitment
of such Revolving Lender (regardless of usage) during the period for which
payment is made, subject to adjustment as provided in subsection 2.22 and
payable quarterly in arrears on the last day of each March, June, September and
December, subject to the provisions of subsection 3.7, and on the Termination
Date or such earlier date on which the Revolving Credit Commitments shall
terminate as provided herein, commencing on the first of such dates to occur
after the date hereof.
 
(b) Agency Fee Letter.  The Borrower agrees to pay to the Administrative Agent
the fees in the amounts and on the dates set forth in the Agency Fee Letter.
 
2.9. Termination or Reduction of Revolving Credit Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments; provided
that no such termination or reduction shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof,
either (a) the Aggregate Available Revolving Credit Commitments would not be
greater than or equal to zero or (b) the Available Revolving Credit Commitments
of any Revolving Lender would not be greater than or equal to zero; provided
further that such notice delivered by the Borrowers may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any such reduction shall be in an amount equal to $5,000,000 or a
whole multiple thereof and shall reduce permanently the Revolving Credit
Commitments then in effect.  The Administrative Agent shall give each Revolving
Lender prompt notice of any notice received from the Borrower pursuant to this
subsection 2.9.
 
2.10. Repayment of Loans.
 
(a) The Term Loan Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender the principal amount of
each Term Loan of such Term Lender on the dates and in the amounts set forth in
subsection 2.3, except to
 
 
- 30 -

--------------------------------------------------------------------------------

 
the extent the Term Loan Borrower has prepaid such Term Loans (or such earlier
date on which the Term Loans become due and payable pursuant to Section
10).  The Term Loan Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Term Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 3.4.
 
(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Credit Loan of such Lender on the Termination Date (or such
earlier date on which the Revolving Credit Loans become due and payable pursuant
to Section 10).  The Borrower hereby further agrees to pay interest on the
unpaid principal amount of the Revolving Credit Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in subsection 3.4.  The Borrower hereby
unconditionally promises to pay the then unpaid principal amount of each
Swingline Loan on the earliest to occur of (a) the date twenty Business Days
after the date such Swingline Loan is made, (b) the Termination Date and (c) the
date on which the Swingline Loans become due and payable pursuant to Section 10.
 
2.11. CAF Advances.  Subject to the terms and conditions of this Agreement, the
Borrower may borrow CAF Advances from time to time on any Business Day during
the CAF Advance Availability Period.  LIBO Rate CAF Advances may be denominated
in Dollars or any other available and freely-convertible eurocurrency acceptable
to the bidding Lender, and Fixed Rate CAF Advances shall be denominated in
Dollars.  CAF Advances may be borrowed in amounts such that the amount of
Aggregate Total Revolving Outstandings of all Lenders at any time shall not
exceed the Aggregate Revolving Credit Commitments at such time.  Within the
limits and on the conditions hereinafter set forth with respect to CAF Advances,
the Borrower from time to time may borrow, repay and request new CAF Advances.
 
2.12. Procedure for CAF Advance Borrowing.
 
(a) The Borrower shall request CAF Advances by delivering a CAF Advance Request
to the Administrative Agent, not later than 12:00 Noon (New York City time) four
Business Days prior to the proposed Borrowing Date (in the case of a LIBO Rate
CAF Advance Request), and not later than 10:00 AM. (New York City time) one
Business Day prior to the proposed Borrowing Date (in the case of a Fixed Rate
CAF Advance Request).  Each CAF Advance Request in respect of any Borrowing Date
may solicit bids for CAF Advances on such Borrowing Date in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (or, in the case of CAF Advances to be denominated in a currency other
than Dollars, and amount in such currency the Dollar Equivalent of which is
equal to $5,000,000 or $1,000,000, as the case may be) and having not more than
three alternative CAF Advance Maturity Dates.  The CAF Advance Maturity Date for
each CAF Advance shall be the date set forth therefor in the relevant CAF
Advance Request, which date shall be (i) not less than 7 days nor more than 360
days after the Borrowing Date therefor, in the case of a Fixed Rate CAF Advance,
(ii) not less than 30 days nor more than 360 days after the Borrowing Date
therefor, in the case of a LIBO Rate CAF Advance and (iii) not later than the
Termination Date, in the case of any CAF Advance.  The Administrative Agent
shall notify each Revolving Lender promptly by facsimile transmission of the
contents of each CAF Advance Request received by the Administrative Agent.
 
 
- 31 -

--------------------------------------------------------------------------------

 
(b) In the case of a LIBO Rate CAF Advance Request, upon receipt of notice from
the Administrative Agent of the contents of such CAF Advance Request, each
Revolving Lender may elect, in its sole discretion, to offer irrevocably to make
one or more CAF Advances at the applicable Eurocurrency Rate plus (or minus) a
margin determined by such Revolving Lender in its sole discretion for each such
CAF Advance.  Any such irrevocable offer shall be made by delivering a CAF
Advance Offer to the Administrative Agent, before 10:30 A.M. (New York City
time) on the day that is three Business Days before the proposed Borrowing Date,
setting forth:
 
(i) the maximum amount of CAF Advances for each CAF Advance Maturity Date and
the aggregate maximum amount of CAF Advances for all CAF Advance Maturity Dates
which such Revolving Lender would be willing to make (which amounts may, subject
to subsection 2.11, exceed such Lender’s Revolving Credit Commitment); and
 
(ii) the margin above or below the applicable Eurocurrency Rate at which such
Revolving Lender is willing to make each such CAF Advance.
 
The Administrative Agent shall advise the Borrower before 11:00 A.M. (New York
City time) on the date which is three Business Days before the proposed
Borrowing Date of the contents of each such CAF Advance Offer received by
it.  If the Administrative Agent, in its capacity as a Revolving Lender, shall
elect, in its sole discretion, to make any such CAF Advance Offer, it shall
advise the Borrower of the contents of its CAF Advance Offer before 10:15 A.M.
(New York City time) on the date which is three Business Days before the
proposed Borrowing Date.
 
(c) In the case of a Fixed Rate CAF Advance Request, upon receipt of notice from
the Administrative Agent of the contents of such CAF Advance Request, each
Revolving Lender may elect, in its sole discretion, to offer irrevocably to make
one or more CAF Advances at a rate of interest determined by such Revolving
Lender in its sole discretion for each such CAF Advance.  Any such irrevocable
offer shall be made by delivering a CAF Advance Offer to the Administrative
Agent before 9:30 A.M. (New York City time) on the Borrowing Date, setting
forth:
 
(i) the maximum amount of CAF Advances for each CAF Advance Maturity Date, and
the aggregate maximum amount for all CAF Advance Maturity Dates, which such
Lender would be willing to make (which amounts may, subject to subsection 2.11,
exceed such Revolving Lender’s Revolving Credit Commitment); and
 
(ii) the rate of interest at which such Revolving Lender is willing to make each
such CAF Advance.
 
The Administrative Agent shall advise the Borrower before 10:00 A.M. (New York
City time) on the proposed Borrowing Date of the contents of each such CAF
Advance Offer received by it.  If the Administrative Agent, in its capacity as a
Revolving Lender, shall elect, in its sole discretion, to make any such CAF
Advance Offer, it shall advise the Borrower of the contents of its CAF Advance
Offer before 9:15 A.M. (New York City time) on the proposed Borrowing Date.
 
 
- 32 -

--------------------------------------------------------------------------------

 
(d) Before 11:30 A.M. (New York City time) three Business Days before the
proposed Borrowing Date (in the case of CAF Advances requested by a LIBO Rate
CAF Advance Request) and before 10:30 A.M. (New York City time) on the proposed
Borrowing Date (in the case of CAF Advances requested by a Fixed Rate CAF
Advance Request), the Borrower, in its absolute discretion, shall:
 
(i) cancel such CAF Advance Request by giving the Administrative Agent telephone
notice to that effect, or
 
(ii) by giving telephone notice to the Administrative Agent (immediately
confirmed by delivery to the Administrative Agent of a CAF Advance Confirmation
by facsimile transmission) (A) subject to the provisions of subsection 2.12(e),
accept one or more of the offers made by any Revolving Lender or Revolving
Lenders pursuant to subsection 2.12(b) or subsection 2.12(c), as the case may
be, and (B) reject any remaining offers made by Revolving Lenders pursuant to
subsection 2.12(b) or subsection 2.12(c), as the case may be.
 
(e) The Borrower’s acceptance of CAF Advances in response to any CAF Advance
Offers shall be subject to the following limitations:
 
(i) the amount of CAF Advances accepted for each CAF Advance Maturity Date
specified by any Revolving Lender in its CAF Advance Offer shall not exceed the
maximum amount for such CAF Advance Maturity Date specified in such CAF Advance
Offer;
 
(ii) the aggregate amount of CAF Advances accepted for all CAF Advance Maturity
Dates specified by any Revolving Lender in its CAF Advance Offer shall not
exceed the aggregate maximum amount specified in such CAF Advance Offer for all
such CAF Advance Maturity Dates;
 
(iii) the Borrower may not accept offers for CAF Advances for any CAF Advance
Maturity Date in an aggregate principal amount in excess of the maximum
principal amount requested in the related CAF Advance Request; and
 
(iv) if the Borrower accepts any of such offers, it must accept offers based
solely upon pricing for each relevant CAF Advance Maturity Date and upon no
other criteria whatsoever, and if two or more Revolving Lenders submit offers
for any CAF Advance Maturity Date at identical pricing and the Borrower accepts
any of such offers but does not wish to (or, by reason of the limitations set
forth in subsection 2.11, cannot) borrow the total amount offered by such
Revolving Lenders with such identical pricing, the Borrower shall accept offers
from all of such Revolving Lenders in amounts allocated among them pro rata
according to the amounts offered by such Lenders (with appropriate rounding, in
the sole discretion of the Borrower, to assure that each accepted CAF Advance is
an integral multiple of $1,000,000 or, in the case of CAF Advances to be
denominated in a currency other than Dollars, an amount in such currency the
Dollar
 
 
- 33 -

--------------------------------------------------------------------------------

 
Equivalent of which is approximately equal to $1,000,000); provided that if the
number of Revolving Lenders that submit offers for any CAF Advance Maturity Date
at identical pricing is such that, after the Borrower accepts such offers pro
rata in accordance with the foregoing provisions of this paragraph, the CAF
Advance to be made by any such Revolving Lender would be less than $5,000,000
(or, in the case of CAF Advances to be denominated in a currency other than
Dollars, an amount in such currency the Dollar Equivalent of which is
approximately equal to $5,000,000) principal amount, the number of such
Revolving Lenders shall be reduced by the Administrative Agent by lot until the
CAF Advances to be made by each such remaining Revolving Lender would be in a
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (or, in the case of CAF Advances to be denominated in a currency other
than Dollars, an amount in such currency the Dollar Equivalent of which is
approximately equal to $5,000,000 or an integral multiple of $1,000,000 in
excess thereof).
 
(f) If the Borrower notifies the Administrative Agent that a CAF Advance Request
is cancelled pursuant to subsection 2.12(d)(i), the Administrative Agent shall
give prompt telephone notice thereof to the Revolving Lenders.
 
(g) If the Borrower accepts pursuant to subsection 2.12(d)(ii) one or more of
the offers made by any Revolving Lender or Revolving Lenders, the Administrative
Agent promptly shall notify each Revolving Lender which has made such an offer
of (i) the aggregate amount of such CAF Advances to be made on such Borrowing
Date for each CAF Advance Maturity Date and (ii) the acceptance or rejection of
any offers to make such CAF Advances made by such Revolving Lender.  Before
12:00 Noon (New York City time) on the Borrowing Date specified in the
applicable CAF Advance Request (in the case of CAF Advances denominated in
Dollars) and before the funding time for the relevant currency from time to time
specified by the Administrative Agent by notice to the Revolving Lenders (in the
case of CAF Advances denominated in any currency other than Dollars), each
Revolving Lender whose CAF Advance Offer has been accepted shall make available
to the Administrative Agent the amount of CAF Advances to be made by such
Revolving Lender, in immediately available funds, at the funding office for the
relevant currency specified from time to time by the Administrative Agent by
notice to the Revolving Lenders.  The Administrative Agent will make such funds
available to the Borrower as soon as practicable on such date at such office of
the Administrative Agent.  As soon as practicable after each Borrowing Date, the
Administrative Agent shall notify each Revolving Lender of the aggregate amount
of CAF Advances advanced on such Borrowing Date and the respective CAF Advance
Maturity Dates thereof.
 
2.13. Repayment of CAF Advances.  The Borrower hereby unconditionally promises
to pay to the Administrative Agent, for the account of each Revolving Lender
which has made a CAF Advance, on the applicable CAF Advance Maturity Date the
then unpaid principal amount of such CAF Advance.  The Borrower shall have the
right to prepay any principal amount of any CAF Advance only with the consent of
the Revolving Lender to which such CAF Advance is owed.  The Borrower hereby
further agrees to pay interest on the unpaid principal amount of each CAF
Advance from the Borrowing Date to the applicable CAF Advance Maturity Date at
the rate of interest specified in the CAF Advance Offer accepted by the Borrower
in connection with such CAF Advance (calculated on the basis of a 360-day year
for actual days elapsed), payable on each applicable CAF Advance Interest
Payment Date.
 
 
- 34 -

--------------------------------------------------------------------------------

 
2.14. Certain Restrictions with Respect to CAF Advances.  A CAF Advance Request
may request offers for CAF Advances to be made on not more than one Borrowing
Date and to mature on not more than three CAF Advance Maturity Dates.  No CAF
Advance Request may be submitted earlier than five Business Days after
submission of any other CAF Advance Request.
 
2.15. Multicurrency Commitments.  Subject to the terms and conditions hereof,
each Multicurrency Lender severally agrees to make revolving credit loans (each,
a “Multicurrency Loan”) in any Available Foreign Currency to the Borrower from
time to time during the Commitment Period so long as after giving effect thereto
(a) the Available Multicurrency Commitment of each Multicurrency Lender is
greater than or equal to zero, (b) the aggregate outstanding principal amount of
Multicurrency Loans, plus (i) the aggregate outstanding principal amount of
Local Currency Loans and (ii) the aggregate outstanding amount of L/C
Obligations attributable to Letters of Credit denominated in any currency other
than Dollars, does not exceed an amount the Dollar Equivalent of which is the
Multicurrency Sublimit and (c) the Aggregate Total Revolving Outstandings of all
Lenders do not exceed the Aggregate Revolving Credit Commitments.  During the
Commitment Period, the Borrower may use the Multicurrency Commitments by
borrowing, repaying the Multicurrency Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  Any
Multicurrency Lender may cause its Multicurrency Loans to be made by any branch,
affiliate or international banking facility of such Multicurrency Lender,
provided, that such Multicurrency Lender shall remain responsible for all of its
obligations hereunder and no additional taxes, costs or other burdens shall be
imposed upon the Borrower or the Administrative Agent as a result thereof.
 
2.16. Repayment of Multicurrency Loans.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each
Multicurrency Lender the then unpaid principal amount of each Multicurrency Loan
of such Multicurrency Lender on the Termination Date and on such other date(s)
and in such other amounts as may be required from time to time pursuant to this
Agreement.  The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Multicurrency Loans advanced to it and from time to time
outstanding until payment thereof in full at the rates per annum, and on the
dates, set forth in subsection 3.4.
 
2.17. Procedure for Multicurrency Borrowing.  The Borrower may request the
Multicurrency Lenders to make Multicurrency Loans during the Commitment Period
on any Business Day by delivering a Notice of Multicurrency Loan
Borrowing.  Each borrowing under the Multicurrency Commitments shall be in an
amount in an Available Foreign Currency the Dollar Equivalent of which is equal
to at least $1,000,000 (or, if the then Aggregate Available Multicurrency
Commitments are less than $1,000,000, such lesser amount).  Upon receipt of any
such Notice of Multicurrency Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Multicurrency Lender thereof.  Not later than
the funding time for the relevant Available Foreign Currency specified from time
to time by the Administrative Agent by notice to the Borrower and the
Multicurrency Lenders each Multicurrency Lender shall make an amount equal to
its Multicurrency Commitment Percentage of the principal amount of Multicurrency
Loans requested to be made on such Borrowing Date available to the
Administrative Agent at the appropriate funding office for the relevant
Available Foreign
 
 
- 35 -

--------------------------------------------------------------------------------

 
Currency specified from time to time by the Administrative Agent by notice to
the Borrower and the Multicurrency Lenders in the relevant Available Foreign
Currency and in immediately available funds; provided that, unless and until the
Administrative Agent shall otherwise direct, any Multicurrency Lender may
provide funds in the then applicable Dollar Equivalent (including an exchange
fee and other normal and customary fees for providing this service as determined
by the Administrative Agent in its sole discretion) thereof in lieu of the
requested currency, so long as the Multicurrency Lender has given reasonable
notice to the Administrative Agent of its desire and intent to so provide funds
therefor promptly after (but in any event within one hour of) its receipt of any
such notice for a Multicurrency Loan.  The amounts made available by each
Multicurrency Lender will then be made available to the Borrower at such funding
office and in like funds as received by the Administrative Agent; provided, in
the case of Multicurrency Loans for which any Lender has provided funds in
Dollars, the Administrative Agent shall provide such funds to the applicable
Borrower in the requested currency.
 
2.18. Termination or Reduction of Multicurrency Commitments.  The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent (which shall give prompt notice thereof to each
Multicurrency Lender), to terminate the Multicurrency Commitments or, from time
to time, to reduce the amount of the Multicurrency Commitments; provided that no
such termination or reduction shall be permitted if, after giving effect thereto
and to any prepayments of the Loans made on the effective date thereof, the
Available Multicurrency Commitment of any Multicurrency Lender would be less
than zero.  Any such reduction shall be in an amount equal to U.S. $1,000,000 or
a whole multiple of U.S. $100,000 in excess thereof and shall reduce permanently
the Multicurrency Commitments then in effect; provided further that such
notice delivered by the Borrowers may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
 
2.19. Borrowings of Revolving Credit Loans and Refunding of Loans.
 
(a) If on any Borrowing Date on which the Borrower has requested the
Multicurrency Lenders to make Multicurrency Loans (the “Requested Multicurrency
Loans”),
 
(i) the aggregate principal amount of the Requested Multicurrency Loans exceeds
the Aggregate Available Multicurrency Commitments on such Borrowing Date (before
giving effect to the making and payment of any Loans required to be made
pursuant to this subsection 2.19 on such Borrowing Date) and,
 
(ii) the Dollar Equivalent of the amount of such excess is less than or equal to
the aggregate Available Revolving Credit Commitments of all Non-Multicurrency
Lenders (before giving effect to the making and payment of any Loans pursuant to
this subsection 2.19 on such Borrowing Date),
 
each Non-Multicurrency Lender shall make a Revolving Credit Loan to the Borrower
on such Borrowing Date, and the proceeds of such Revolving Credit Loans shall be
simultaneously applied to repay outstanding Revolving Credit Loans, Local
Currency Loans and/or Multicurrency Loans of the Multicurrency Lenders (as
directed by the Borrower) in each case in
 
 
- 36 -

--------------------------------------------------------------------------------

 
amounts such that, after giving effect to (1) such borrowings and repayments and
(2) the borrowing from the Multicurrency Lenders of the Requested Multicurrency
Loans, the Committed Outstanding Percentage of each Lender will equal (as nearly
as possible) its Revolving Credit Commitment Percentage.  To effect such
borrowings and repayments, (x) not later than 12:00 Noon, New York City time, on
such Borrowing Date, the proceeds of such Revolving Credit Loans shall be made
available by each Non-Multicurrency Lender to the Administrative Agent at its
office specified in subsection 13.2 in Dollars and in immediately available
funds and the Administrative Agent shall apply the proceeds of such Revolving
Credit Loans toward repayment of outstanding Revolving Credit Loans and/or Local
Currency Loans of the Multicurrency Lenders (as directed by the Borrower) and
(y) concurrently with the repayment of such Loans on such Borrowing Date, (I)
the Multicurrency Lenders shall, in accordance with the applicable provisions
hereof, make the Requested Multicurrency Loans in an aggregate amount equal to
the amount so requested by the Borrower (but not in any event greater than the
Aggregate Available Multicurrency Commitments after giving effect to the making
of such repayment of any Loans on such Borrowing Date) and (II) the Borrower
shall pay to the Administrative Agent for the account of the Lenders whose Loans
to the Borrower are repaid on such Borrowing Date pursuant to this subsection
2.19 all interest accrued on the amounts repaid to the date of repayment,
together with any amounts payable pursuant to subsection 3.11 in connection with
such repayment.
 
(b) Subject to the limitations on borrowings contained in a given Local Currency
Facility, if on any Borrowing Date on which a Foreign Subsidiary Borrower has
requested Local Currency Lenders to make Local Currency Loans (the “Requested
Local Currency Loans”) under a Local Currency Facility to which such Foreign
Subsidiary Borrower and Local Currency Lenders are parties, (i) the aggregate
principal amount of the Requested Local Currency Loans (A) exceeds the aggregate
available amount of the commitments of such Local Currency Lenders under such
Local Currency Facility on such Borrowing Date (before giving effect to the
making and payment of any Revolving Credit Loans required to be made pursuant to
this subsection 2.19 on such Borrowing Date) or (B) together with the aggregate
then outstanding principal amount of Multicurrency Loans and the aggregate
outstanding amount of L/C Obligations attributable to Letters of Credit
denominated in any currency other than Dollars, would exceed an amount of which
the Dollar Equivalent is the Multicurrency Sublimit, (ii) after giving effect to
the Requested Local Currency Loans, the Dollar Equivalent of the aggregate
outstanding principal amount of Local Currency Loans of such Foreign Subsidiary
Borrower will be less than or equal to the aggregate commitments of such Local
Currency Lenders under such Local Currency Facility and (iii) the Dollar
Equivalent of the amount of the excess described in clause (i) above is less
than or equal to the Aggregate Available Revolving Credit Commitments of all
Revolving Lenders other than such Local Currency Lenders (before giving effect
to the making and payment of any Revolving Credit Loans pursuant to this
subsection 2.19 on such Borrowing Date), each such other Revolving Lender shall
make a Revolving Credit Loan to the Borrower, on such Borrowing Date, and the
proceeds of such Revolving Credit Loans shall be simultaneously applied to repay
outstanding Revolving Credit Loans, Multicurrency Loans and/or Local Currency
Loans of such Local Currency Lenders (as directed by the Borrower) in each case
in amounts such that, after giving effect to (1) such borrowings and repayments
and (2) the borrowing from such Local Currency Lenders of the Requested Local
Currency Loans, the Committed Outstandings Percentage of each Lender will equal
(as nearly as possible) its Revolving Credit Commitment Percentage and the
Dollar Equivalent of the aggregate
 
 
- 37 -

--------------------------------------------------------------------------------

 
outstanding principal amount of Multicurrency Loans and Local Currency Loans
will not exceed the Multicurrency Sublimit.  To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Revolving Credit Loans shall be made available by
each such other Revolving Lender to the Administrative Agent at its office
specified in subsection 13.2 in Dollars and in immediately available funds and
the Administrative Agent shall apply the proceeds of such Revolving Credit Loans
toward the repayment of outstanding Revolving Credit Loans, Multicurrency Loans
and/or Local Currency Loans of such Local Currency Lenders (as directed by the
Borrower) and (y) concurrently with the repayment of such Revolving Credit Loans
on such Borrowing Date, (I) such Local Currency Lenders shall, in accordance
with the applicable provisions hereof, make the Requested Local Currency Loans
in an aggregate amount equal to the amount so requested by such Foreign
Subsidiary Borrower and (II) the relevant Foreign Subsidiary Borrower shall pay
to the Administrative Agent for the account of the Revolving Lenders whose Loans
to such Borrower are repaid on such Borrowing Date pursuant to this subsection
2.19 all interest accrued on the amounts repaid to the date of repayment,
together with any amounts payable pursuant to subsection 3.11 in connection with
such repayment.
 
(c) If any borrowing of Revolving Credit Loans is required pursuant to this
subsection 2.19, the Borrower shall notify the Administrative Agent in the
manner provided for Revolving Credit Loans in subsection 2.5, except that the
minimum borrowing amounts set forth in subsection 2.5 shall not be applicable to
the extent that such minimum borrowing amounts exceed the amounts of Revolving
Credit Loans required to be made pursuant to this subsection 2.19.
 
2.20. Increase of Revolving Credit Commitments.  The Borrower shall have the
right to increase the Revolving Credit Commitments from time to time in an
aggregate principal amount not to exceed $500,000,000 upon prior notice to the
Administrative Agent and pursuant to procedures established by the
Administrative Agent and acceptable to the Borrower.  Each such increase (each,
an “Additional Revolving Credit Commitment”) shall be in a principal amount of
at least $25,000,000, and no such increase shall become effective (i) if a
Default or Event of Default then exists or would exist immediately after giving
effect thereto and (ii) unless all representations and warranties made by the
Borrowers required to be made pursuant to subsection 7.2 in this Agreement and
the other Loan Documents are true in all material respects (to the extent not
qualified by materiality standards and, if qualified by materiality standards,
are true in all respects) as of the date of such increase.  Each bank or other
financial institution (other than an existing Lender or Lender Affiliate
providing any Additional Revolving Credit Commitments) shall be reasonably
acceptable to the Administrative Agent and the Borrower and shall be a “Lender”
for all purposes under this Agreement.  No Lender shall have any obligation to
provide any such Additional Revolving Credit Commitments unless and until it
shall expressly agree under the applicable procedures to do so, at which time
such Lender shall be deemed to have made an Additional Revolving Credit
Commitment.  The Lenders agree that this Agreement and the other Loan Documents
may be amended from time to time with the consent of the Administrative Agent
and the Borrower to reflect such Additional Revolving Credit Commitments in
connection with this subsection 2.20.
 
2.21. Cash Collateral.
 
 
- 38 -

--------------------------------------------------------------------------------

 
(a) At any time that (i) there shall exist a Defaulting Lender and (ii) the
Rating provided by (x) S&P is less than BBB, (y) Moody’s is less than Baa2 or
(z) Fitch is less than BBB, within twenty Business Days after receipt of the
written request of the Administrative Agent, the Issuing Lender or the Swingline
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
subsection 2.22(a)(iv) and any Cash Collateral provided by the Defaulting
Lender); provided however, notwithstanding the foregoing, in lieu of providing
Cash Collateral to cover all or a portion of the Fronting Exposure, at any time
within twenty Business Days after the receipt of written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender, the Borrower
(i) may request that all or a portion of the Revolving Credit Commitments of
such Defaulting Lender be re-allocated to another Lender or Lenders (as
acceptable to each Lender in its sole discretion) or (ii) shall have the option
to exercise its right to increase the Revolving Credit Commitments under
subsection 2.20 by obtaining Additional Revolving Credit Commitments from one or
more financial institutions (which may be a Lender) in an amount to cover all or
a portion of the Fronting Exposure; provided further that the only limitation
applicable to such exercise shall be that such increase shall not exceed
$500,000,000.
 
(b) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, interest bearing deposit
accounts at the Administrative Agent.  The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to subsection
2.21(c).  If at any time the Administrative Agent reasonably determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent or any Lender that is prior to the claim of the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
 
(c) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this subsection 2.21, subsection 2.6, 5.1 or
2.22 or Section 10 in respect of Letters of Credit or Swingline Loans shall be
held and applied to the satisfaction of the specific L/C Obligations, Swingline
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
 
(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following (i)
the elimination of the applicable Fronting Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee
 
 
- 39 -

--------------------------------------------------------------------------------

 
following compliance with subsection 13.6)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf the Borrower shall
not be released during the continuance of an Event of Default (and following
application as provided in this subsection 2.21 may be otherwise applied in
accordance with Section 10), and (y) the Person providing Cash Collateral and
the Issuing Lender or Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support Fronting Exposure
or other obligations with respect to requested but unfunded extensions of
credit.
 
2.22. Defaulting Lenders.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
 
(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in subsection 13.1.
 
(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to subsection 13.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Lender or Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in an interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the Lenders, the Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Obligations in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C
 
 
- 40 -

--------------------------------------------------------------------------------

 
Obligations were made at a time when the conditions set forth in subsection 7.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Obligations owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, that Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection
2.22(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents to the foregoing.
 
(iii) That Defaulting Lender (x) shall be entitled to receive any facility fee
pursuant to subsection 2.8(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the Dollar
Equivalent of the principal amount of the Loans (other than Term Loans) funded
by it and (2) its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit and Swingline Loans for which it has provided Cash Collateral
pursuant to subsection 2.6, 2.17,  2.22(a)(ii) or 5.1, as applicable (and the
Borrower shall (A) be required to pay to each of the Issuing Lender and the
Swingline Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit fees as provided in subsection 5.3(a).
 
(iv) During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to subsections 2.6 and 5.1, the “Revolving Credit Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of that non-Defaulting Lender minus (2) the Dollar Equivalent of the
principal amount of the Loans (other than Term Loans) of that Lender.
 
(b) If the Borrower, the Administrative Agent, Swingline Lender and the Issuing
Lender agree in writing that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Revolving Credit Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Revolving Lenders in accordance with their Revolving Credit Commitment
Percentages (without giving effect to subsection 2.22(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
 
- 41 -

--------------------------------------------------------------------------------

 
(c) If any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Defaulting Lender and the Administrative
Agent, require such Defaulting Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, subsection 13.6), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
 
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in subsection 13.6;
 
(ii) such Defaulting Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under subsection 3.11) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);
 
(iii) such assignment does not conflict with applicable laws; and
 
(iv) such Defaulting Lender shall not be required to sign and deliver any
assignment form in order for such assignment to become effective.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
2.23. Extension of Termination Date.
 
(a) Each of the Borrower, in the case of the Revolving Credit Facility, and the
Term Loan Borrower, in the case of the Term Facility, may up to two times, by
sending an Extension Request to the Administrative Agent (in which case the
Administrative Agent shall promptly deliver a copy to each of the Lenders), at
least one year in advance of the Termination Date of a Facility in effect at
such time, request that the Lenders under such Facility extend such Termination
Date for such Facility then in effect to the first anniversary of the
Termination Date then in effect of such Facility.  Each Lender, acting in its
sole discretion, shall, by notice to the Administrative Agent given not later
than the date that is the 20th day after the date of the Extension Request, or
if such day is not a Business Day, the immediately following Business Day (the
“Response Date”) advise the Administrative Agent in writing whether or not such
Lender agrees to such extension (each Lender that so advises the Administrative
Agent that it will not extend the Termination Date, being referred to herein as
a “Non-extending Lender”); provided that any Lender that does not advise the
Administrative Agent by the Response Date and any Defaulting Lender shall be
deemed to be a Non-extending Lender.  The election of any Lender to agree to
such extension shall not obligate any other Lender to agree.
 
 
- 42 -

--------------------------------------------------------------------------------

 
(b) (i)  If, on the Response Date, Lenders holding Revolving Credit Commitments
that aggregate 50% or more of the total Revolving Credit Commitments, in the
case of the Revolving Credit Facility, or 50% or more of the Term Loans, in the
case of the Term Facility, shall not have agreed to extend the Termination Date
with respect to such Facility, then such Termination Date shall not be so
extended and the outstanding principal balance of all Loans and other amounts
payable hereunder with respect to such Facility shall be payable on such
Termination Date.
 
(ii) If (and only if), on the Response Date, Lenders holding Revolving Credit
Commitments that aggregate more than 50% of the total Revolving Credit
Commitments shall have agreed to extend the Termination Date with respect to the
Revolving Credit Facility, then the Termination Date applicable to the Lenders
under such Facility that shall so have agreed shall be the first anniversary of
the current Termination Date (subject to satisfaction of the conditions set
forth in subsection 2.23(d)).  In the event of such extension, the Revolving
Credit Commitment of each Non-extending Lender shall terminate on the
Termination Date in effect prior to such extension, all Loans and other amounts
payable hereunder with respect to such Facility to such Non-extending Lenders
shall become due and payable on such Termination Date and the total Revolving
Credit Commitments of the Lenders hereunder shall be reduced by the Revolving
Credit Commitments of the Non-extending Lenders so terminated on such
Termination Date.
 
(iii) If (and only if), on the Response Date, Lenders holding Term Loans that
aggregate more than 50% of the total Term Loans shall have agreed to extend the
Termination Date with respect to the Term Facility, then the Termination Date
applicable to the Lenders that shall so have agreed shall be the first
anniversary of the current Termination Date (subject to satisfaction of the
conditions set forth in subsection 2.23(d)).  In the event of such extension,
all Loans and other amounts payable hereunder with respect to such Facility to
such Non-extending Lenders shall become due and payable on the Termination Date
in effect prior to such extension.
 
(c) In the event that the conditions of clause (ii) or (iii) of paragraph (b)
above have been satisfied, each applicable Borrower shall have the right on or
before the Termination Date in effect prior to the requested extension, at its
own expense, to require any Non-extending Lender under a Facility to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in subsection 13.6) all its interests, rights and obligations under
this Agreement with respect to such Facility to one or more banks or other
financial institutions identified to the Non-extending Lender, which may include
any Lender (each an “Additional Lender”), provided that (w) such Additional
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent and the Borrower (such approvals not to be unreasonably
withheld), (x) such assignment shall become effective as of a date specified by
the applicable Borrower (which shall not be later than the Termination Date in
effect prior to the requested extension); (y) the Additional Lender shall pay to
such Non-extending Lender in immediately available funds on the effective date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by it hereunder and all other amounts accrued for its account
or owed to it hereunder and (z) such Non-extending Lender shall not be required
to sign and deliver any assignment form in order for such assignment to become
effective.
 
 
- 43 -

--------------------------------------------------------------------------------

 
(d) As a condition precedent to each such extension, the Borrower shall deliver
to the Administrative Agent a certificate of the Borrower dated as of the
Termination Date then in effect signed by a Responsible Officer of the Borrower
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Section 6 (including subsections
6.13 and 6.14) and the other Loan Documents are true and correct on and as of
the Termination Date, and except that for purposes of this subsection 2.23, the
representations and warranties contained in subsection 6.1 shall be deemed to
refer to the most recent statements furnished pursuant to paragraphs (a) and
(b), respectively, of subsection 8.1, and (B) no Default or Event of Default
exists. In addition, no such extension of the Revolving Credit Facility shall be
effective if on the Termination Date then in effect, the Aggregate Total
Revolving Outstandings would exceed the Revolving Credit Commitments then being
extended.
 
(e) In the event the Termination Date of the Term Facility is extended pursuant
to this subsection 2.23, the Term Loans shall continue to be paid in equal
quarterly installments as set forth in subsection 2.3.
 
 
SECTION 3
 
CERTAIN PROVISIONS APPLICABLE TO THE LOANS
 
3.1. Optional and Mandatory Prepayments.
 
(a) The Borrowers may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty (other than any amounts payable
pursuant to subsection 3.11 if such prepayment is of Eurodollar Loans and is
made on a day other than the last day of the Interest Period with respect
thereto), upon at least three Business Days’ irrevocable notice to the
Administrative Agent, specifying the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans, ABR Loans or a combination thereof, and,
if of a combination thereof, the amount allocable to each; provided further that
such notice delivered by the Borrowers may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrowers (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein.  Partial
prepayments of Loans shall be in an aggregate principal amount of at least
$1,000,000 or an integral multiple of $100,000 in excess thereof.
 
(b) The Borrower may at any time and from time to time prepay, without premium
or penalty (other than any amounts payable pursuant to subsection 3.11 if such
prepayment is of Multicurrency Loans and is made on a day other than the last
day of the Interest Period with respect thereto), the Multicurrency Loans, in
whole or in part, upon at least three Business Days’ irrevocable notice to the
Administrative Agent specifying the date and amount of prepayment; provided
further that such notice delivered by the Borrowers may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be
 
 
- 44 -

--------------------------------------------------------------------------------

 
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Upon the
receipt of any such notice, the Administrative Agent shall promptly notify each
Multicurrency Lender thereof.  If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein.  Partial
prepayments of Multicurrency Loans shall be in an aggregate principal amount the
Dollar Equivalent of which is at least $1,000,000 or an integral multiple of
$100,000 in excess thereof.
 
(c) If at any time during the Commitment Period, for any reason the Aggregate
Total Revolving Outstandings of all Lenders exceed the Aggregate Revolving
Credit Commitments then in effect, the Borrower shall, without notice or demand,
immediately prepay the Revolving Credit Loans and/or the Multicurrency Loans in
amounts such that the sum of (A) the aggregate principal amount of the Revolving
Credit Loans so prepaid and (B) the Dollar Equivalent of the aggregate principal
amount of the Multicurrency Loans so prepaid, equals or exceeds the amount of
such excess.
 
(i) If, at any time during the Commitment Period, for any reason either (1) the
Aggregate Total Revolving Outstandings of all Multicurrency Lenders exceed the
Aggregate Revolving Credit Commitments of the Multicurrency Lenders, (2) the
Aggregate Multicurrency Outstandings exceed the aggregate Multicurrency
Commitments, (3) the sum of the Aggregate Multicurrency Outstandings plus the
Dollar Equivalent of (x) the aggregate outstanding principal amount of Local
Currency Loans and (y) the aggregate outstanding amount of L/C Obligations
attributable to Letters of Credit denominated in currencies other than Dollars,
exceeds the aggregate Multicurrency Commitments or (4) the Dollar Equivalent of
all L/C Obligations attributable to Letters of Credit denominated in currencies
other than Dollars exceeds, in the aggregate, the Multicurrency Sublimit, the
Borrower shall, without notice or demand, immediately prepay the Revolving
Credit Loans and/or the Multicurrency Loans and/or Local Currency Loans and/or
cash collateralize the L/C Obligations in amounts such that any such excess is
eliminated.
 
(ii) Each prepayment of Loans pursuant to this subsection 3.1(c) shall be
accompanied by any amounts payable under subsection 3.11 in connection with such
prepayment.
 
(iii) Notwithstanding the foregoing, mandatory prepayments of Revolving Credit
Loans or Multicurrency Loans that would otherwise be required pursuant to this
subsection 3.1(c) solely as a result of fluctuations in Exchange Rates from time
to time shall only be required to be made pursuant to this subsection 3.1(c) on
the last Business Day of each month on the basis of the Exchange Rate in effect
on such Business Day.
 
3.2. Conversion and Continuation Options.
 
(a) Each of the Borrower and the Term Loan Borrower may elect from time to time
to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent at
least two Business Days’ prior irrevocable notice of such election.  Each of the
Borrower and the Term Loan Borrower may elect from time to time to convert ABR
Loans to Eurodollar Loans by
 
 
- 45 -

--------------------------------------------------------------------------------

 
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election.  Any such notice of conversion to Eurodollar Loans
shall specify the length of the initial Interest Period therefor.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each Lender
thereof.  All or any part of outstanding Eurodollar Loans and ABR Loans may be
converted as provided herein, provided that (i) no Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Lenders have determined that such a
conversion is not appropriate and (ii) no Loan may be converted into a
Eurodollar Loan after the date that is one month prior to the Termination
Date.  No Multicurrency Loan or CAF Advance may be converted into or continued
as a Loan denominated in a different currency, but instead must be prepaid in
the original currency of such Loan and reborrowed in the other currency.
 
(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower (in the case
of Revolving Credit Loans) or the Term Loan Borrower (in the case of Term Loans)
giving notice to the Administrative Agent, in accordance with the applicable
provisions of the term “Interest Period” set forth in subsection 1.1, of the
length of the next Interest Period to be applicable to such Loans, provided that
no Eurodollar Loan may be continued as such (i) when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Lenders have determined that such a continuation is not appropriate or (ii)
after the date that is one month prior to the Termination Date, and provided,
further, that if the Borrower or the Term Loan Borrower, as applicable, shall
fail to give such notice or if such continuation is not permitted, such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period.
 
(c) Any Multicurrency Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving a
Notice of Multicurrency Loan Continuation, provided, that if the Borrower shall
fail to give such Notice of Multicurrency Loan Continuation by the deadline
specified therefor in Schedule II, such Multicurrency Loans shall automatically
be continued for an Interest Period of one month.
 
3.3. Minimum Amounts and Maximum Number of Tranches.  All borrowings,
conversions and continuations of Revolving Credit Loans, Term Loans and
Multicurrency Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, (i) the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (ii) the aggregate principal amount
of the Multicurrency Loans comprising each Multicurrency Tranche shall be in an
amount the Dollar Equivalent of which is at least $5,000,000.  In no event shall
there be more than seven Tranches outstanding at any time.
 
3.4. Interest Rates and Payment Dates.
 
(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such Interest Period plus the Applicable Margin in effect for
such day.
 
 
- 46 -

--------------------------------------------------------------------------------

 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c) Each Multicurrency Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the Eurocurrency Rate plus the
Applicable Margin in effect for such day.
 
(d) Each CAF Advance shall bear interest at the rate determined in accordance
with subsection 2.12.
 
(e) If all or a portion of (i) any principal of any Loan, (ii) any interest
payable thereon, (iii) any facility fee or (iv) any other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the principal of the Loans and/or any such overdue
interest, commitment fee or other amount shall bear interest at a rate per annum
which is (x) in the case of principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this subsection plus
2% or (y) in the case of any such overdue interest, facility fee or other
amount, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such overdue principal, interest,
facility fee or other amount is paid in full (as well after as before judgment).
 
(f) Interest pursuant to this subsection shall be payable in arrears on each
Interest Payment Date or CAF Advance Interest Payment Date, as the case may be,
provided that interest accruing pursuant to paragraph (e) of this subsection
shall be payable from time to time on demand.
 
3.5. Computation of Interest and Fees.
 
(a) All interest and fees hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the ABR shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed with respect to Loans denominated in English Pounds
Sterling shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
ABR or Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.  The
Administrative Agent shall as soon as practicable notify the Borrowers and the
Lenders of each determination of a Eurocurrency Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrowers and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of either of the Borrowers, deliver to the Borrower
or the Term Loan Borrower, as applicable, a statement showing the quotations
used by the Administrative Agent in determining any interest rate pursuant to
subsections 3.4(a), (b) or (d).
 
 
- 47 -

--------------------------------------------------------------------------------

 
3.6. Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or
 
(b) the Administrative Agent shall have received notice from the Majority
Lenders or the Majority Multicurrency Lenders, as the case may be, that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrowers and the Lenders as soon as practicable
thereafter.  If such notice is given (w) any Eurodollar Loans or Multicurrency
Loans, as the case may be, requested to be made on the first day of such
Interest Period shall be made as ABR Loans, provided, that, notwithstanding the
provisions of subsection 2.5 or 2.17, the Borrowers may cancel the request for
such Eurodollar Loan or Multicurrency Loan, as the case may be, by written
notice to the Administrative Agent one Business Day prior to the first day of
such Interest Period and the Borrowers shall not be subject to any liability
pursuant to subsection 3.11 with respect to such cancelled request, (x) any
Loans that were to have been converted on the first day of such Interest Period
to Eurodollar Loans shall be continued as ABR Loans, (y) any outstanding
Eurodollar Loans shall be converted, on the first day of such Interest Period,
to ABR Loans and (z) any Multicurrency Loans to which such Interest Period
relates shall be repaid on the first day of such Interest Period.  Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans or Multicurrency Loans shall be made or continued as such, nor shall the
Borrowers have the right to convert ABR Loans to Eurodollar Loans.
 
3.7. Pro Rata Treatment and Payments.
 
(a) Each payment (including each prepayment) by the Term Loan Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans in direct order of maturity.  Amounts prepaid on account of the Term Loans
may not be reborrowed.  Each payment of principal and interest in respect of any
optional prepayment of Revolving Credit Loans or Multicurrency Loans shall be
made pro rata according to the amounts then due and owing to the respective
Revolving Lender or Multicurrency Lender, as the case may be.
 
(b) Except as provided in subsection 2.19, each borrowing by the Borrower of
Revolving Credit Loans from the Revolving Lenders hereunder shall be made pro
rata according to the Funding Commitment Percentages of the Revolving Lenders in
effect on the date of such borrowing.  Each payment by the Borrower on account
of any facility fee hereunder and any reduction of the Revolving Credit
Commitments of the Revolving Lenders shall be allocated by the Administrative
Agent among the Revolving Lenders pro rata according to the Revolving Credit
Commitment Percentages of the Lenders.  Except as provided in subsection 2.19,
each
 
 
- 48 -

--------------------------------------------------------------------------------

 
payment (including each prepayment) by the Borrower on account of principal on
the Revolving Credit Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans then due and owing
to the Revolving Lenders.  Each payment by the Borrower of interest in respect
of the Revolving Credit Loans shall be applied to the amounts of such
obligations owing to the Revolving Lenders pro rata according to the respective
amounts then due and owing to the Revolving Lenders.  All payments (including
prepayments) to be made by the Borrower hereunder in respect of amounts
denominated in Dollars, whether on account of principal, interest, fees or
otherwise, shall be made without set off or counterclaim and shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the relevant Lenders, at the Administrative Agent’s
office specified in subsection 13.2, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the relevant
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans or Multicurrency Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.  If any payment on a Eurodollar Loan or a Multicurrency
Loan becomes due and payable on a day other than a Business Day, the maturity of
such payment shall be extended to the next succeeding Business Day (and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.
 
(c) Each borrowing of Multicurrency Loans by the Borrower shall be made, and any
reduction of the Multicurrency Commitments shall be allocated by the
Administrative Agent, pro rata according to the Multicurrency Commitment
Percentages of the Multicurrency Lenders.  Each payment (including each
prepayment) by the Borrower on account of principal on Multicurrency Loans shall
be allocated by the Administrative Agent pro rata according to the respective
principal amounts of the Multicurrency Loans then due and owing by the Borrower
to each Multicurrency Lender.  Each payment by the Borrower of interest in
respect of the Multicurrency Loans shall be allocated by the Administrative
Agent to the amounts of such obligations owing to the Multicurrency Lenders pro
rata according to the respective amounts then due and owing to the Multicurrency
Lenders.  All payments (including prepayments) to be made by the Borrower on
account of Multicurrency Loans hereunder, whether on account of principal,
interest, fees or otherwise, shall be made without set-off or counterclaim and
shall be made at or before the payment time for the currency of such
Multicurrency Loan from time to time specified by the Administrative Agent by
notice to the Multicurrency Lenders and the Borrower, on the due date thereof to
the Administrative Agent, for the account of the Multicurrency Lenders, at the
payment office for the currency of such Multicurrency Loan from time to time
specified by the Administrative Agent by notice to the Multicurrency Lenders and
the Borrower, in the currency of such Multicurrency Loan and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Multicurrency Lenders entitled to receive the same promptly upon receipt in like
funds as received; provided that the Administrative Agent will provide funds in
the then applicable Dollar Equivalent thereof (including an exchange fee and
other normal and customary fees for providing this service as determined by the
Administrative Agent in its sole discretion) to those Multicurrency Lenders that
had funded the Revolving Credit Loans with the Dollar Equivalent as provided in
subsection 2.17.
 
 
- 49 -

--------------------------------------------------------------------------------

 
(d) Notwithstanding the foregoing, payments and Commitment reductions may be
made on a non pro rata basis under this Agreement in order to give effect to
subsection 2.22 and 2.23.
 
(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to (i) the daily average Federal Funds Effective Rate (in the case of a
borrowing of Term Loans, Revolving Credit Loans or CAF Advances denominated in
Dollars) and (ii) the Administrative Agent’s reasonable estimate of its average
daily cost of funds (in the case of a borrowing of Multicurrency Loans or CAF
Advances denominated in a currency other than Dollars), in each case for the
period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this subsection shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon equal to (i)
the rate per annum applicable to ABR Loans hereunder (in the case of a borrowing
of Term Loans, Revolving Credit Loans or CAF Advances or CAF Advances
denominated in Dollars) and (ii) the Administrative Agent’s reasonable estimate
of its average daily cost of funds plus the Applicable Margin applicable to
Multicurrency Loans (in the case of a borrowing of Multicurrency Loans or CAF
Advances denominated in a currency other than Dollars), on demand, from the
Borrower.
 
3.8. Illegality.  Notwithstanding any other provision herein, if after the date
hereof the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans or Multicurrency Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurodollar Loans
or Multicurrency Loans, continue Eurodollar Loans or Multicurrency Loans as such
and convert ABR Loans to Eurodollar Loans shall forthwith be cancelled, (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law and (c) such Lender’s Multicurrency Loans shall be prepaid on
the last day of the then current Interest Period with respect thereto.  If any
such conversion of a Eurodollar Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the Term Loan Borrower
(in respect of conversions of Term Loans) or the Borrower (in respect of
conversions all other Types of Loans) shall pay to such Lender such amounts, if
any, as may be required pursuant to subsection 3.11.
 
 
- 50 -

--------------------------------------------------------------------------------

 
3.9. Requirements of Law.
 
(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof (or, in
the case of LIBO Rate CAF Advances, made subsequent to acceptance by the
Borrower of such LIBO Rate CAF Advance):
 
(i) shall subject any Lender to any Tax on its capital reserve (or any similar
Tax) of any kind whatsoever with respect to this Agreement, any Note, any Letter
of Credit, any Application, any Eurodollar Loan, Multicurrency Loan or LIBO Rate
CAF Advance made by it (except for Non-Excluded Taxes indemnified under
subsection 3.10 and Excluded Taxes);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate; or
 
(iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, Multicurrency Loans, LIBO Rate CAF
Advances or issuing or participating in Letters of Credit or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduced amount
receivable; provided, that the Borrower shall not be required to pay to any
Lender any amounts under this paragraph for any period prior to the date on
which such Lender gives notice to the Borrower that such amounts are payable
unless such Lender gives such notice within 180 days after it became aware or
should have become aware of the event giving rise to such payment obligation.
 
(b) If any Lender shall have determined that after the date hereof the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction; provided, that the Borrower shall not be
required to pay to any Lender any amounts under this paragraph for any period
prior to the date on which such Lender gives notice to the Borrower that such
amounts are payable unless such Lender gives such notice within 180 days after
it became aware or should have become aware of the event giving rise to such
payment obligation.
 
 
- 51 -

--------------------------------------------------------------------------------

 
(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so
entitled.  A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
agreements in this subsection shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
 
3.10. Taxes.
 
(a) All payments made by the Borrowers under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes excluding (i) all net income Taxes, franchise Taxes or other Taxes,
including branch profits Taxes, in each case imposed on the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), (ii)
in the case of a Lender other than an assignee pursuant to a request by a
Borrower under subsection 3.12, any U.S. federal withholding tax that is imposed
under a law in effect at the time such Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to this Section, (iii)
any withholding Tax imposed as a result of a Lender failing to comply with
subsection 3.10(c) or (d) and (iv) any Taxes that are imposed by reason of FATCA
(Taxes in clauses (i) to (iv) being “Excluded Taxes”).  If any such non-excluded
Taxes (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder or under any Loan
Document, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in such
Loan Document.  Whenever any Non-Excluded Taxes are payable by the Borrower or
the Term Loan Borrower, as promptly as possible thereafter the Borrower or the
Term Loan Borrower, as applicable, shall send to the Administrative Agent for
its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower or the
Term Loan Borrower, as applicable, showing payment thereof or other evidence of
such payment satisfactory to the Administrative Agent (in its reasonable
discretion).  If either of the Borrowers fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the relevant Borrower shall indemnify the Administrative Agent and the
Lenders for any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure.  The
agreements in this subsection shall survive the termination of this Agreement
and each other Loan Document and the payment of the Loans and all other amounts
payable hereunder and thereunder.
 
 
- 52 -

--------------------------------------------------------------------------------

 
(b) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within 20 days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable by the
Administrative Agent or such Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto; provided that the Borrower
shall not be obligated to indemnify the Administrative Agent or any such Lender
pursuant to this subsection 3.10(b) in respect of penalties, interest or
reasonable expenses if such penalties, interest or reasonable expenses are
attributable to the gross negligence or wilful misconduct of the person seeking
indemnification.
 
(c) (i)           Each Lender (or Transferee) (other than a Lender that is
solely a Term Lender or Transferee with respect to a Term Loan) that is not (A)
a citizen or resident of the United States of America, (B) a corporation,
partnership or other entity created or organized in or under the laws of the
United States of America (or any jurisdiction thereof) or (C) an estate or trust
that is subject to federal income taxation regardless of the source of its
income (a “Non-U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased and the Lender shall
promptly provide the Borrower and the Administrative Agent with a Form W-8IMY
and the portion of any Loans retained on the forms otherwise required pursuant
to this subsection 3.10(c)) two copies of either U.S. Internal Revenue Service
Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable underlying
IRS forms), or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a statement substantially in the form of
Exhibit K and a Form W-8BEN, or any subsequent versions thereof, successors
thereto or new forms required by U.S. tax law properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments of interest by the
Borrowers under this Agreement and the other Loan Documents.  Such forms shall
be delivered by each Non-U.S. Lender on or before the date it becomes a party to
any Loan Document (or, in the case of any Participant, on or before the date
such Participant purchases the related participation).  In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.  Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose).
 
(ii) Each Lender that is (A) a citizen or resident of the United States of
America, (B) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof)
or (C) an estate or trust that is subject to federal income taxation regardless
of the source of its income (a “U.S. Lender”) if requested by the Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or Administrative Agent
as will enable the Borrower or Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.
 
 
- 53 -

--------------------------------------------------------------------------------

 
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment.
 
Notwithstanding any other provision of this paragraph, a Lender shall not be
required to deliver any form pursuant to this paragraph that such Lender is not
legally able to deliver.
 
(d) Lender that is entitled to an exemption from or reduction of non-U.S.
withholding or similar tax under the law of the jurisdiction in which any of the
Borrowers are located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower or the
Term Loan Borrower, as applicable (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law and as reasonably requested by
the Borrower or the Term Loan Borrower, as applicable, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Lender is legally entitled to complete, execute and deliver such documentation
and in such Lender’s reasonable judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender or
be otherwise materially disadvantageous to such Lender; provided, further, that
the Borrower or the Term Loan Borrower, as applicable, shall reimburse such
Lender for any material out-of-pocket costs that are incurred by the Lender with
respect to providing any such documentation (other than the documentation
required by subsection (c) above).
 
(e) If the Borrower pays any additional amounts or makes an indemnity payment
under this subsection 3.10 to any Lender or the Administrative Agent, and such
Lender or the Administrative Agent determines in its sole discretion exercised
in good faith that it has actually received in connection therewith any refund
of the underlying Non-Excluded Taxes, such Lender or the Administrative Agent
shall pay to the Borrower an amount equal to such refund which was obtained by
such Lender or Administrative Agent (but only to the extent of indemnity
payments made, or Additional Amounts paid by the Borrower under this subsection
3.10 with respect to the Non-Excluded Taxes giving rise to such refund) net of
all reasonable out-of-pocket expenses of the Lender or the Administrative Agent
with respect to such refund, and without interest (other than any interest paid
by the relevant taxation authority); provided, however, that the Borrower, upon
the request of the Lender or the Administrative Agent, agrees to repay the
amount paid over to the Borrower to any Lender or the Administrative Agent in
the event any Lender or the Administrative Agent is required to repay such
refund, plus interest and penalties
 
 
- 54 -

--------------------------------------------------------------------------------

 
(excluding interest and penalties attributable to the negligence or willful
misconduct of such Lender or the Administrative Agent).  This paragraph shall
not be construed to require any Lender or the Administrative Agent to disclose
any confidential information to the Borrower or any other Person (including its
Tax returns).
 
(f) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
 
3.11. Indemnity.
 
(a) The Borrower agrees to indemnify each Lender (other than a Term Lender) and
to hold each such Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans, Local
Currency Loans, Multicurrency Loans or CAF Advances after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower or any Foreign Subsidiary Borrower in
making any prepayment after the Borrower or such Foreign Subsidiary Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
any other Loan Document or (c) the making of a prepayment of Eurodollar Loans,
Local Currency Loans, Multicurrency Loans or CAF Advances or the conversion of
Eurodollar Loans to ABR Loans on a day which is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) or, in the case of CAF Advances, the applicable CAF
Advance Maturity Date (or proposed CAF Advance Maturity Date), in each case at
the applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Margin or any positive margin applicable to CAF Advances
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market.  This covenant shall survive the
termination of this Agreement and each other Loan Document and the payment of
the Loans and all other amounts payable hereunder and thereunder.
 
(b) The Term Loan Borrower agrees to indemnify each Term Lender and to hold each
Term Lender harmless from any loss or expense which such Term Lender may sustain
or incur as a consequence of (a) default by the Term Loan Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the Term
Loan Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Term Loan Borrower in making
any prepayment after the Term Loan Borrower has given a notice thereof in
accordance with the provisions of this Agreement or any other Loan Document
 
 
- 55 -

--------------------------------------------------------------------------------

 
or (c) the making by the Term Loan Borrower of a prepayment of Eurodollar Loans
or the conversion of Eurodollar Loans to ABR Loans on a day which is not the
last day of an Interest Period with respect thereto.  Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure), in each case at the
applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Margin) over (ii) the amount of interest (as reasonably
determined by such Term Lender) which would have accrued to such Term Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  This covenant shall survive
the termination of this Agreement and each other Loan Document and the payment
of the Term Loans and all other amounts payable hereunder and thereunder.
 
3.12. Change of Lending Office; Removal of Lender.  Each Lender agrees that if
it makes any demand for payment under subsection 3.9 or 3.10(a), or if any
adoption or change of the type described in subsection 3.8 shall occur with
respect to it, (i) it will use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, as determined in its sole discretion) to designate
a different lending office if the making of such a designation would reduce or
obviate the need for the Borrowers to make payments under subsection 3.9 or
3.10(a), or would eliminate or reduce the effect of any adoption or change
described in subsection 3.8 or (ii) it will, upon at least five Business Days’
notice from the Borrowers to such Lender and the Administrative Agent, assign,
pursuant to and in accordance with the provisions of subsection 13.6(c) and
13.19, to one or more Assignees designated by the Borrowers all, but not less
than all, of such Lender’s rights and obligations hereunder (other than rights
in respect of such Lender’s outstanding CAF Advance), without recourse to or
warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of each Loan (other than a CAF Advance) then owing
to such Lender plus any accrued but unpaid interest thereon and any accrued but
unpaid facility fees and utilization fees owing thereto and, in addition, all
additional costs and reimbursements, expense reimbursements and indemnities, if
any, owing in respect of such Lender’s Commitment hereunder at such time
(including any amount that would be payable under subsection 3.11 if such
assignment were, instead, a prepayment in full of all amounts owing to such
Lender) shall be paid to such Lender.
 
3.13. Evidence of Debt.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrowers to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(b) The Administrative Agent shall maintain the Register pursuant to subsection
13.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) in the case of Term Loans, Revolving Credit Loans and Swingline Loans, the
amount of each Term Loan, Revolving Credit Loan or Swingline Loan made
hereunder, the Type thereof and each Interest
 
 
- 56 -

--------------------------------------------------------------------------------

 
Period applicable thereto, (ii) in the case of Multicurrency Loans, the amount
and currency of each Multicurrency Loans and each Interest Period applicable
thereto, (iii) in the case of CAF Advances, the amount and currency of each CAF
Advance made hereunder, the CAF Advance Maturity Date thereof, the interest rate
applicable thereto and each CAF Advance Interest Payment Date applicable
thereto, (iv) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (v) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrowers and each Lender’s share thereof.
 
(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 3.13(a) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrowers to
repay (with applicable interest) the Loans made to the Borrowers by such Lender
in accordance with the terms of this Agreement.
 
(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Revolving Lender, the Borrower will execute and deliver to such Revolving
Lender a promissory note of the Borrower evidencing the Revolving Credit Loans
of such Revolving Lender, substantially in the form of Exhibit A with
appropriate insertions as to date and principal amount (a “Revolving Credit
Note”).
 
(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the CAF Advances of such Lender, substantially
in the form of Exhibit B with appropriate insertions (a “CAF Advance Note”).
 
(f) The Term Loan Borrower agrees that, upon the request to the Administrative
Agent by any Term Lender, the Term Loan Borrower will execute and deliver to
such Term Lender a promissory note of the Term Loan Borrower evidencing the Term
Loans of such Term Lender, substantially in the form of Exhibit C with
appropriate insertions as to date and principal amount (a “Term Note”).
 
(g) The Borrower agrees that, upon the request to the Administrative Agent by
any Multicurrency Lender, the Borrower will execute and deliver to such
Multicurrency Lender a promissory note of the Borrower evidencing the
Multicurrency Loans of such Multicurrency Lender, substantially in the form of
Exhibit M with appropriate insertions as to date and principal amount (a
“Multicurrency Note”).
 
SECTION 4

 
LOCAL CURRENCY FACILITIES
 
4.1. Terms of Local Currency Facilities.
 
(a) Subject to the provisions of this Section 4, the Borrower may in its
discretion from time to time designate any Subsidiary of the Borrower organized
under the laws of any
 
 
- 57 -

--------------------------------------------------------------------------------

 
jurisdiction outside the United States as a “Foreign Subsidiary Borrower” and
any Qualified Credit Facility to which such Foreign Subsidiary Borrower and any
one or more Lenders (or its Affiliates, agencies or branches) is a party as a
“Local Currency Facility”, with the consent of each such Lender in its sole
discretion, by delivering a Local Currency Facility Addendum to the
Administrative Agent and the Lenders (through the Administrative Agent) executed
by the Borrower, each such Foreign Subsidiary Borrower and each such Lender,
provided, that on the effective date of such designation no Default or Event of
Default shall have occurred and be continuing.  Concurrently with the delivery
of a Local Currency Facility Addendum, the Borrower or the relevant Foreign
Subsidiary Borrower shall furnish to the Administrative Agent copies of all
documentation executed and delivered by such Foreign Subsidiary Borrower in
connection therewith, together with, if applicable, an English translation
thereof.  Except as otherwise provided in this Section 4 or in the definition of
“Qualified Credit Facility” in subsection 1.1, the terms and conditions of each
Local Currency Facility shall be determined by mutual agreement of the relevant
Foreign Subsidiary Borrower(s) and Local Currency Lender(s).  The documentation
governing each Local Currency Facility shall (i) contain an express
acknowledgement that such Local Currency Facility shall be subject to the
provisions of this Section 4, (ii) if more than one Lender is a party thereto,
designate a Local Currency Facility Agent for such Local Currency Facility and
(iii) include an opinion of counsel reasonably satisfactory to the
Administrative Agent from the jurisdiction in which such Local Currency Facility
is established that the documentation governing such Local Currency Facility is
enforceable in accordance with its terms.  Each of the Borrower and, by agreeing
to any Local Currency Facility designation as contemplated hereby, each relevant
Local Currency Lender (if any) party thereto which is an Affiliate, branch or
agency of a Lender, acknowledges and agrees that each reference in this
Agreement to any Lender shall, to the extent applicable, be deemed to be a
reference to such Local Currency Lender.  In the event of any inconsistency
between the terms of this Agreement and the terms of any Local Currency
Facility, the terms of this Agreement shall prevail.
 
(b) The documentation governing each Local Currency Facility shall set forth (i)
the maximum amount (expressed in Dollars) available to be borrowed from all
Local Currency Lenders under such Local Currency Facility (as the same may be
reduced from time to time, a “Local Currency Facility Maximum Borrowing Amount”)
and (ii) with respect to each Local Currency Lender party to such Local Currency
Facility, the maximum amount (expressed in Dollars) available to be borrowed
from such Local Currency Lender thereunder (as the same may be reduced from time
to time, a “Local Currency Lender Maximum Borrowing Amount”).
 
(c) Except as otherwise required by applicable law, in no event shall the Local
Currency Lenders party to a Local Currency Facility have the right to accelerate
the Local Currency Loans outstanding thereunder, or to terminate their
commitments (if any) to make such Local Currency Loans prior to the earlier of
the stated termination date in respect thereof or the Termination Date, except,
in each case, in connection with an acceleration of the Loans or a termination
of the Commitments pursuant to Section 10 hereof, provided, that nothing in this
paragraph (c) shall be deemed to require any Local Currency Lender to make a
Local Currency Loan if the applicable conditions precedent to the making of such
Local Currency Loan set forth in the documentation governing the relevant Local
Currency Facility have not been satisfied.  No Local Currency Loan may be made
under a Local Currency Facility if (i) after giving effect thereto, the
conditions precedent in subsection 7.2 hereof would not be satisfied or (ii)
after
 
 
- 58 -

--------------------------------------------------------------------------------

 
giving effect to the making of such Local Currency Loan and the simultaneous
application of the proceeds thereof, (A) the Aggregate Total Revolving
Outstandings of all Lenders at any time exceeds the Aggregate Revolving Credit
Commitments or (B) the Dollar Equivalent of the aggregate outstanding principal
amount of Multicurrency Loans, Local Currency Loans and L/C Obligations
attributable to Letters of Credit denominated in any currency other than Dollars
would exceed the Multicurrency Sublimit.
 
(d) The relevant Foreign Subsidiary Borrower shall furnish to the Administrative
Agent copies of any amendment, supplement or other modification (including any
change in commitment amounts or in the Local Currency Lenders participating in
any Local Currency Facility) to the terms of any Local Currency Facility
promptly after the effectiveness thereof (together with, if applicable, an
English translation thereof).  If any such amendment, supplement or other
modification to a Local Currency Facility shall (i) add a Local Currency Lender
as a Local Currency Lender thereunder or (ii) change the Local Currency Facility
Maximum Borrowing Amount or any Local Currency Lender Maximum Borrowing Amount
with respect thereto, the Borrower shall promptly furnish an appropriately
revised Local Currency Facility Addendum, executed by the Borrower, the relevant
Foreign Subsidiary Borrower and the affected Local Currency Lenders (or any
agent acting on their behalf), to the Administrative Agent and the Lenders
(through the Administrative Agent).
 
(e) The Borrower may terminate its designation of a facility as a Local Currency
Facility, with the consent of each Local Currency Lender party thereto in its
sole discretion, by written notice to the Administrative Agent, which notice
shall be executed by the Borrower, the relevant Foreign Subsidiary Borrower and
each Local Currency Lender party to such Local Currency Facility (or any agent
acting on their behalf).  Once notice of such termination is received by the
Administrative Agent, such Local Currency Facility and the loans and other
obligations outstanding thereunder shall immediately cease to be subject to the
terms of this Agreement.
 
4.2. Reporting of Local Currency Outstandings.
 
(a) On the date of the making of any Local Currency Loan having a maturity of 30
or more days to a Foreign Subsidiary Borrower and on the last Business Day of
each month on which a Foreign Subsidiary Borrower has any outstanding Local
Currency Loans, the Local Currency Facility Agent for such Foreign Subsidiary
Borrower, shall deliver to the Administrative Agent a Notice of Local Currency
Outstandings and the Administrative Agent shall deliver a copy of such Notice of
Local Currency Outstandings to the Lenders.  The Administrative Agent will, at
the request of any Local Currency Facility Agent, advise such Local Currency
Facility Agent of the Exchange Rate used by the Administrative Agent in
calculating the Dollar Equivalent of Local Currency Loans under the related
Local Currency Facility on any date.
 
(b) For purposes of any calculation under this Agreement in which the amount of
the Aggregate Local Currency Outstandings of any Lender is a component, the
Administrative Agent shall make such calculation on the basis of the Notices of
Local Currency Outstanding received by it at least two Business Days prior to
the date of such calculation.
 
 
- 59 -

--------------------------------------------------------------------------------

 
SECTION 5
 
LETTERS OF CREDIT
 
5.1. L/C Commitment.
 
(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in subsection 5.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall not issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment, (ii) the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero, (iii) the Dollar Equivalent of the aggregate outstanding principal
amount of Multicurrency Loans, Local Currency Loans and L/C Obligations
attributable to Letters of Credit denominated in any currency other than Dollars
would exceed the Multicurrency Sublimit or (iv) any Lender is at that time a
Defaulting Lender, unless the Issuing Lender has entered into arrangements,
including the delivery of Cash Collateral, reasonably satisfactory to the
Issuing Lender with the Borrower or such Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
subsection 2.22(a)(iv)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which the Issuing Lender has actual or
potential Fronting Exposure.  Each Letter of Credit shall (i) be denominated in
Dollars or any Available Foreign Currency or any other currency acceptable to
the Issuing Lender, (ii) have a face amount of at least $1,000,000 (unless
otherwise agreed by the Issuing Lender) and (iii) expire no later than the date
that is five Business Days prior to the Termination Date.
 
(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
 
(c) Letters of Credit issued under the Existing Credit Facilities and
outstanding on the Closing Date shall be deemed to be issued under this
Agreement on the Closing Date.
 
5.2. Procedure for Issuance of Letter of Credit.  The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request.  Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  
 
 
- 60 -

--------------------------------------------------------------------------------

 
The Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof.  The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).
 
5.3. Fees and Other Charges.
 
(a) The Borrower will pay a fee on the actual daily undrawn and unexpired amount
of all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans, shared ratably among the
Revolving Lenders and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date; such fee with respect to each Letter of Credit
denominated in any currency other than Dollars shall be payable in Dollars, and
for purposes of calculating the amount of such fee applicable to each Letter of
Credit denominated in any currency other than Dollars, the actual daily undrawn
and unexpired amount of such Letter of Credit shall be the Dollar Equivalent of
such amount calculated at the Exchange Rate as of the relevant L/C Fee Payment
Date; provided, however, that any such fees otherwise payable for the account of
a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to subsection 5.1 shall be payable, to the maximum extent
permitted by applicable law, to the other Lenders in accordance with the upward
adjustments in their respective Revolving Credit Commitment Percentages
allocable to such Letter of Credit pursuant to subsection 2.22(a)(iv), with the
balance of such fee, if any, payable to the Issuing Lender for its own
account.  In addition, the Borrower shall pay to the Issuing Lender for its own
account a fronting fee in the amount separately agreed to by the Issuing Lender
and the Borrower on the actual daily undrawn and unexpired amount of each Letter
of Credit, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date; such fee with respect to each Letter of Credit denominated in any
currency other than Dollars shall be payable in Dollars, and for purposes of
calculating the amount of such fee applicable to each Letter of Credit
denominated in any currency other than Dollars, the actual daily undrawn and
unexpired amount of such Letter of Credit shall be the Dollar Equivalent of such
amount calculated at the Exchange Rate as of the relevant L/C Fee Payment Date.
 
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.
 
5.4. L/C Participations.
 
(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Credit Commitment Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by the Borrower in
 
 
- 61 -

--------------------------------------------------------------------------------

 
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Issuing Lender through the Administrative Agent (or the Administrative Agent
shall apply Cash Collateral provided for this purpose) upon demand at the
Administrative Agent’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.
 
(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to subsection 5.4(a) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to subsection
5.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans.  A certificate of the Issuing Lender submitted through
the Administrative Agent to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 5.4(a), the Administrative Agent
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender through the Administrative
Agent the portion thereof previously distributed by the Issuing Lender to it.
 
5.5. Reimbursement Obligation of the Borrower.  The Borrower agrees to reimburse
the Issuing Lender through the Administrative Agent on the Business Day next
succeeding the Business Day on which the Issuing Lender notifies the Borrower
and the Administrative Agent of the date and amount of a draft presented under
any Letter of Credit and paid by the Issuing Lender for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment.  Each such
payment shall be made to the Issuing Lender in Dollars and in immediately
available funds.  Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(i) until the Business Day next succeeding the date of the relevant notice,
subsection 3.4(b) and (ii) thereafter, subsection 3.4(e).  Each drawing under
any Letter of Credit shall (unless an event of the type described in clause (i)
or (ii) of subsection 10(g) shall have occurred and be continuing with respect
to the Borrower, in
 
 
- 62 -

--------------------------------------------------------------------------------

 
which case the procedures specified in subsection 5.4 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to subsection 2.5 of ABR Loans in
the amount of such drawing (and the minimum borrowing amount in such subsection
shall not apply to such borrowing).  The Borrowing Date with respect to such
borrowing shall be the first date on which a borrowing of Revolving Credit Loans
could be made, pursuant to subsection 2.5, if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.
 
5.6. Obligations Absolute.  The Borrower’s obligations under this Section 5
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under subsection 5.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
 
5.7. Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
5.8. Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 5,
the provisions of this Section 5 shall apply.
 
5.9. Reimbursement Obligations for Certain Letters of Credit Denominated in
Currencies Other Than Dollars.  Notwithstanding any other provision of this
Section 5, in the event that any Letter of Credit is denominated in any currency
other than Dollars, the amount of the Reimbursement Obligation of the Borrower
pursuant to subsection 5.5 in respect of such
 
 
- 63 -

--------------------------------------------------------------------------------

 
Letter of Credit shall bear interest as provided in subsection 5.5 with respect
to amounts owing in Dollars; provided, that (i) the interest rate on such
amounts shall be the rate reasonably determined by the Issuing Lender to be the
equivalent rate, in respect of the relevant non-Dollar currency, to the
applicable rate provided in subsection 5.5 with respect to amounts denominated
in Dollars and (ii) if the Borrower fails to pay any such Reimbursement
Obligation required by subsection 5.5 on or prior to the third Business Day
following the date of the drawing to which such Reimbursement Obligation
relates, then, on the fourth Business Day following such date of drawing, the
relevant Issuing Lender, in cooperation with the Administrative Agent, shall
determine the Dollar Equivalent of the amount of such Reimbursement Obligation,
and the Borrower’s obligation in respect of such Reimbursement Obligation shall
be converted to such Dollar Equivalent, with interest thereon as provided in
subsection 5.5 (provided, that if the Application in respect of such Letter of
Credit provides for conversion of such amount into Dollars on any earlier date
or at any other conversion rate, the provisions hereunder shall control with
respect to such conversion).
 
SECTION 6
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each of
the Borrower and, with respect to subsection 6.2, 6.3, 6.9 and 6.10, the Term
Loan Borrower, hereby represents and warrants to the Administrative Agent and
each Lender that:
 
6.1. Financial Condition.  The consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at December 31, 2009 and December 31, 2008 and
the related consolidated statements of operations and of cash flows for the
fiscal years ended on such dates, reported on by Ernst & Young LLP, copies of
which have heretofore been furnished to each Lender, are complete and correct
and present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such dates, and the consolidated results of
their operations and their consolidated cash flows for the fiscal years then
ended.  The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the date of the Borrower’s most recent publicly
available Form 10-Q and the related unaudited consolidated statements of
operations and of cash flows for the fiscal period ended on such date, certified
by a Responsible Officer, copies of which have heretofore been furnished to each
Lender, are complete and materially correct and present fairly (subject to
normal year-end audit adjustments) the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
period then ended.  All such annual financial statements, including the related
schedules and notes thereto, were, as of the date prepared, prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by such accountants or Responsible Officer, as the case may
be, and as disclosed therein).  The quarterly financial statements have been
prepared in accordance with generally accepted accounting principles for interim
financial information and with the instructions to Form 10-Q and Article 10 of
Regulation S-X under the Securities Act of 1933.  Accordingly, such quarterly
financial statements do not include all of the information and footnotes
required by GAAP for complete financial statements.  In the opinion of the
Borrower, all adjustments (consisting only of normal
 
 
- 64 -

--------------------------------------------------------------------------------

 
recurring accruals) considered necessary for a fair presentation have been
included.  Neither the Borrower nor any of its consolidated Subsidiaries had, at
the date of the most recent balance sheet referred to above, any material
Guarantee Obligation, material contingent liability or material liability for
taxes, or any material long-term lease or material unusual forward or long-term
commitment, including, without limitation, any interest rate or foreign currency
swap or exchange transaction, which is not reflected in the foregoing financial
statements or in the notes thereto.
 
6.2. Corporate Existence; Compliance with Law.  Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing (or,
in the case of the Term Loan Borrower, is duly incorporated and no steps have
been taken to appoint a receiver, examiner or liquidator over it or for the Term
Loan Borrower’s liquidation or dissolution) under the laws of the jurisdiction
of its organization, (b) has the corporate power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, except to the extent that the failure of the foregoing
clauses (a) (only with respect to Subsidiaries of the Borrower (other than the
Term Loan Borrower)), (c) and (d) to be true and correct could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.3. Corporate Power; Consents and Authorization; Enforceable Obligations.  Each
of the Borrower and the Term Loan Borrower has the corporate power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and to borrow hereunder and has taken all necessary
corporate action to (i) authorize the borrowings on the terms and conditions of
this Agreement, any Notes and any Applications, (ii) to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and (iii)
in the case of the Borrower, to guarantee all Obligations of the Term Loan
Borrower and any Foreign Subsidiary Borrower hereunder.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority (including, without limitation, exchange control) or any
other Person is required with respect to the Borrower or any of its Subsidiaries
in connection with the borrowings or guarantee hereunder or with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
the Borrowers are party.  This Agreement and each other Loan Document to which
each of the Borrower and the Term Loan Borrower is, or is to become, a party has
been or will be, duly executed and delivered on behalf of the Borrower or the
Term Loan Borrower, as applicable.  This Agreement and each other Loan Document
to which each of the Borrowers is, or is to become, a party constitutes or will
constitute, a legal, valid and binding obligation of the Borrower and the Term
Loan Borrower, enforceable against the Borrowers in accordance with its terms,
subject to the effects of bankruptcy, examination, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
 
6.4. No Legal Bar.  The execution, delivery and performance of the Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of
 
 
- 65 -

--------------------------------------------------------------------------------

 
Law or Contractual Obligation of the Borrower or of any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect and will
not result in, or require, the creation or imposition of any Lien on any of its
or their respective properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation which could reasonably be expected to have a
Material Adverse Effect.
 
6.5. No Default.  Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
could reasonably be expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.
 
6.6. Taxes.  Each of the Borrower and its Subsidiaries has filed or caused to be
filed all tax returns which, to the knowledge of the Borrower, are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
6.7. Federal Regulations.  No part of the proceeds of any Loans will be used in
any manner that would violate Regulation U of the Board as now and from time to
time hereafter in effect.
 
6.8. ERISA.  Neither a Reportable Event nor a failure to meet the minimum
funding standards (within the meaning of Section 302 of ERISA), whether or not
waived, has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan other than a
Multiemployer Plan, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code, where the liability could be
reasonably expected to result in a Material Adverse Effect; provided, however,
that with respect to any Multiemployer Plan, such representation is made only to
the knowledge of the Borrower.  No termination of a Single Employer Plan
pursuant to Section 4041(c) or 4042 of ERISA has occurred, and no Lien in favor
of the PBGC or a Plan has arisen, during such five-year period.  There has been
no determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA).  Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan and to the knowledge
of the Borrower, neither the Borrower nor any Commonly Controlled Entity would
become subject to any liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made which liability could be reasonably expected to result in
a Material Adverse Effect.  No Multiemployer Plan is in Reorganization,
Insolvent or in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA).
 
6.9. Investment Company Act; Other Regulations.  Neither the Borrower nor the
Term Loan Borrower is required to be registered as an “investment company”
within the
 
 
- 66 -

--------------------------------------------------------------------------------

 
meaning of the Investment Company Act of 1940, as amended.  Neither the Borrower
nor the Term Loan Borrower is subject to regulation under any Federal or State
statute or regulation (other than Regulation X of the Board) which limits its
ability to incur Indebtedness.
 
6.10. Purpose of Loans.  On the Closing Date, the proceeds of the Term Loans
shall be used for working capital and general corporate purposes including the
prepayment of the Abbott Loan and the payment of fees and expenses related to
this Agreement.  After the Closing Date, the proceeds of the Loans shall be used
to finance the working capital and general corporate needs of the Borrower and
its Subsidiaries, including but not limited to acquisitions.
 
6.11. Environmental Matters.  Except to the extent that the failure of the
following statements to be true and correct could not reasonably be expected to
have a Material Adverse Effect:
 
(a) The facilities and properties owned, leased or operated by the Borrower or
any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any Environmental Law.
 
(b) The Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, in all material respects with
all applicable Environmental Laws, and there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Borrower or any of its Subsidiaries
(the “Business”) which could reasonably be expected to materially interfere with
the continued operation of the Properties or materially impair the fair saleable
value thereof.
 
(c) Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.
 
(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
 
(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.
 
 
- 67 -

--------------------------------------------------------------------------------

 
(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could reasonably be expected to give rise to liability under Environmental
Laws.
 
6.12. Disclosure.  The statements and information contained herein and in any of
the information provided to the Administrative Agent or the Lenders in writing
in connection with this Agreement, taken as a whole, do not contain any untrue
statement of any material fact, or omit to state a fact necessary in order to
make such statements or information not misleading in any material respect, in
each case in light of the circumstances under which such statements were made or
information provided as of the date so provided.
 
6.13. No Change.  There has been no change, effect, event, occurrence, state of
facts or development which individually or in the aggregate has had or would
reasonably be expected to result in a Material Adverse Effect since the Form
10-Q or Form 10-K most recently filed by the Borrower with the Securities and
Exchange Commission.
 
6.14. No Material Litigation.  There are no actions, suits, proceedings, claims
or disputes pending at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed on the Form 10-Q or Form 10-K
most recently filed by the Borrower with the Securities and Exchange Commission,
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 7
 
CONDITIONS PRECEDENT
 
7.1. Conditions to Closing.  The effectiveness of this Agreement is subject to
the satisfaction on the Closing Date of the following conditions precedent:
 
(a) Credit Agreement.  The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each Lender,
the Borrower and the Term Loan Borrower, with a counterpart for each Lender and
original Notes executed by the Borrower (in the case of Revolving Credit Notes,
Multicurrency Notes or CAF Advance Notes) or the Term Loan Borrower (in the case
of Term Notes), in favor of each Lender requesting a Note.
 
(b) Closing Certificate.  The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of the Borrower and the Term Loan
Borrower, dated the Closing Date, substantially in the form of Exhibit G, with
appropriate insertions and attachments, satisfactory in form and substance to
the Administrative Agent, executed by the President or any Vice President and
the Secretary or any Assistant Secretary of the Borrower and the Term Loan
Borrower.
 
 
- 68 -

--------------------------------------------------------------------------------

 
(c) Representations and Warranties.  Each of the representations and warranties
made by the Borrower and the Term Loan Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date as if made on and as of the Closing Date.
 
(d) Legal Opinions.  The Administrative Agent shall have received, with a
counterpart for each Lender, the executed legal opinion of counsel to the
Borrower and counsel to the Term Loan Borrower (each of which may be delivered
in part by in-house counsel to the Borrowers), covering the matters set forth in
Exhibits H-1 and H-2.  Each such legal opinion shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.
 
(e) Fees.  All accrued fees and reasonable out-of-pocket expenses (including the
reasonable fees and expenses of counsel to the Arrangers) of the Arrangers
through the Closing Date invoiced with reasonable detail at least one Business
Day prior to the Closing Date in connection with the Loan Documents shall have
been paid; provided that the Arrangers shall have provided an estimate and
available reasonable detail five business days prior to the Closing Date.
 
(f) Financial Statements.  The Administrative Agent shall have received an
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries and the related unaudited consolidated statements of operations and
of cash flows for each fiscal quarter ended after December 31, 2009 (so long as
such fiscal quarters have ended at least 40 days prior to the Closing Date).
 
(g) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be
made, or Letters of Credit requested to be issued.
 
(h) No conflicts.  No law or regulation shall be applicable in the reasonable
judgment of the Lenders that restrains, prevents or imposes material adverse
conditions upon the Transactions or this Agreement.  All requisite governmental
authorities and third parties shall have approved or consented to the
Transactions and the other transactions contemplated hereby to the extent
required (without the imposition of any materially burdensome condition or
qualification in the reasonable judgment of the Lenders) and all such approvals
shall be in full force and effect. The Transactions shall be in compliance with
all applicable laws and regulations.
 
(i) Termination of Existing Credit Facilities.  Evidence that all principal
amounts, interest, fees and other amounts owed under the Borrower’s Existing
Credit Facilities shall have been paid in full on or before the Closing Date and
all commitments and agreements with respect thereto shall have been terminated.
 
 
- 69 -

--------------------------------------------------------------------------------

 
7.2. Conditions to Each Loan and Letter of Credit.  The agreement of each Lender
to make any Loan requested to be made by it on any date following the Closing
Date, or to issue any Letter of Credit, is subject to the satisfaction of the
following conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
(except for those made in subsection 6.13 and 6.14, which shall be made only on
the Closing Date and on each Termination Date which a Borrower has requested be
extended in accordance with subsection 2.23) made by the Borrower and the Term
Loan Borrower in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date.
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be
made, or Letters of Credit requested to be issued.
 
(c) Each borrowing by each of the Borrowers hereunder, and each request by the
Borrower for the issuance of a Letter of Credit shall constitute a
representation and warranty by the Term Loan Borrower (in respect of requests
for a Term Loan) and/or the Borrower (in respect of requests for all other types
of borrowings and Letters of Credit) as of the date thereof that the conditions
contained in this subsection have been satisfied.
 
SECTION 8
 
AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit is outstanding or any amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Documents, the Borrower shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:
 
8.1. Financial Statements.  Furnish to each Lender:
 
(a) as soon as available, but in any event not later than 20 days after required
to be filed with the Securities and Exchange Commission at the end of each
fiscal year of the Borrower, a copy of the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of operations and stockholders’ equity and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;
 
(b) as soon as available, but in any event not later than 15 days after required
to be filed with the Securities and Exchange Commission at the end of each of
the first three quarterly periods of each fiscal year of the Borrower commencing
with the fiscal quarter ending on or about June 30, 2010, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related
 
 
- 70 -

--------------------------------------------------------------------------------

 
unaudited consolidated statements of operations for such quarter and the portion
of the fiscal year through the end of such quarter and of cash flows of the
Borrower and its consolidated Subsidiaries for the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments); and
 
(c) all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein); provided, that it is hereby acknowledged that the
quarterly financial statements delivered pursuant to paragraph (b) above may not
include all of the information and footnotes required by GAAP for complete
annual financial statements.
 
Any financial statement required to be furnished pursuant to this subsection 8.1
shall be deemed to have been furnished on the date on which the Lenders receive
notice that the Borrower has posted such financial statement on the Intralinks
website on the Internet at www.intralinks.com; provided that the Borrower shall
give notice of any such posting to the Administrative Agent (who shall then give
notice of any such posting to the Lenders).  Notwithstanding the foregoing, the
Borrower shall deliver paper copies of any financial statement referred to in
this subsection 8.1 to the Administrative Agent if the Administrative Agent or
any Lender requests the Borrower to furnish such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent.
 
8.2. Certificates; Other Information.  Furnish to the Administrative Agent with
sufficient copies for the Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
subsections 8.1(a) and 8.1(b), a certificate of a Responsible Officer stating
that such Officer has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing except as specified in such certificate, and
including calculations demonstrating compliance with subsection 9.1 (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
 
(b) within ten days after the same are sent, copies of all financial statements
and reports which the Borrower sends to its stockholders, and within five days
after the same are filed, copies of all financial statements and reports which
the Borrower may make to, or file with, the Securities and Exchange Commission
or any successor or analogous Governmental Authority, and promptly after the
same are issued, copies of all press releases issued by the Borrower; and
 
(c) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
 
- 71 -

--------------------------------------------------------------------------------

 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that (a) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (b) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information (as defined in subsection 13.14), they
shall be treated as set forth in subsection 13.14); (c) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (d) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
 
8.3. Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (other than where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
8.4. Conduct of Business and Maintenance of Existence.  Continue to engage in
business of the same general type as conducted by it on the Closing Date; (b)
preserve, renew and keep in full force and effect its corporate existence
(except as could not in the aggregate be reasonably expected to have a Material
Adverse Effect); (c) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except as otherwise permitted pursuant to subsection 9.4; and (d)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.
 
8.5. Maintenance of Property; Insurance.  Keep all property necessary in its
business in good working order and condition except to the extent that failure
to do so could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect; maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are adequate for conducting its business; and furnish to
each Lender, upon written request, full information as to the insurance carried.
 
 
- 72 -

--------------------------------------------------------------------------------

 
8.6. Inspection of Property; Books and Records; Discussions.  Keep proper books
of records and account in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities; and permit
representatives of any Lender (upon reasonable advance notice coordinated
through the Administrative Agent) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.
 
8.7. Notices.  Promptly give notice (unless available in the public filings or
releases of the Borrower or its Subsidiaries) to the Administrative Agent and
each Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time involving the Borrower or any of its
Subsidiaries, which in either case, could reasonably be expected to have a
Material Adverse Effect; and
 
(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan, any determination that a Single Employer Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or determination that any Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); or (ii) the institution of proceedings or the taking
of any other action by the PBGC, the Borrower, any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan (other than the termination of any
Single Employer Plan pursuant to Section 4041(b) of ERISA), or with respect to
any determination that any Single Employer Plan is in “at risk” status or any
such Multiemployer Plan is in “endangered” or “critical” status; where, in
connection with any of the foregoing in (i) or (ii), the amount of liability the
Borrower or any Commonly Controlled Entity could reasonably be expected to have
would reasonably be expected to cause a Material Adverse Effect.
 
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.
 
 
- 73 -

--------------------------------------------------------------------------------

 
SECTION 9
 
NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit remains outstanding, or any amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Documents, the Borrower shall not, and (except with respect to subsection
9.1) shall not permit any of its Subsidiaries to, directly or indirectly:
 
9.1. Financial Covenants.
 
(a) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
to exceed (i) 3.85 to 1.0 on or prior to March 31, 2011 and (ii) 3.5 to 1.0
thereafter.
 
(b) Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 3.0 to 1.0.
 
9.2. Limitation on Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
 
(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;
 
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;
 
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or such Subsidiary;
 
 
- 74 -

--------------------------------------------------------------------------------

 
(f) Liens in existence on the date hereof listed on Schedule 9.2, provided that
no such Lien is spread to cover any additional property after the Closing Date
and that the amount of Indebtedness secured thereby is not increased;
 
(g) Liens securing Indebtedness of the Borrower and its Subsidiaries incurred to
finance the acquisition of fixed or capital assets, provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;
 
(h) Liens on the property or assets of a corporation which becomes a Subsidiary
after the date hereof, provided that (i) such Liens existed at the time such
corporation became a Subsidiary and were not created in anticipation thereof,
(ii) any such Lien is not spread to cover any property or assets of such
corporation after the time such corporation becomes a Subsidiary, and (iii) the
amount of Indebtedness secured thereby is not increased;
 
(i) Liens created pursuant to any Receivables Transaction permitted pursuant to
subsection 9.3; and
 
(j) Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Borrower and all Subsidiaries) $100,000,000 in aggregate
amount at any time.
 
9.3. Limitation on Indebtedness pursuant to Receivables Transactions.  Create,
issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness pursuant to any Receivables Transaction, except for Indebtedness
pursuant to all Receivables Transactions in an aggregate principal amount not
exceeding 20% of Consolidated Tangible Assets.
 
9.4. Limitation on Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:
 
(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any one or more wholly owned Subsidiaries of the
Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall be the
continuing or surviving corporation); provided that upon any such merger or
consolidation of the Term Loan Borrower, the Borrower or the relevant Subsidiary
or Subsidiaries shall assume, by documentation reasonably satisfactory to the
Administrative Agent, all of the Obligations of the Term Loan Borrower.
 
(b) the Borrower or any wholly owned Subsidiary of the Borrower may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other wholly owned Subsidiary,
and, so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a
 
 
- 75 -

--------------------------------------------------------------------------------

 
result thereof, the Borrower or any Subsidiary of the Borrower may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any non-wholly owned Subsidiary of the Borrower for
fair market value;
 
(c) any non-wholly owned Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary of the Borrower for
fair market value or may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other
non-wholly owned Subsidiary of the Borrower; and
 
(d) the Borrower or any Subsidiary of the Borrower may be merged or consolidated
with or into another Person; provided that the Borrower or such Subsidiary shall
be the continuing or surviving corporation and no Default or Event of Default
shall have occurred and be continuing or would occur as a result thereof (and,
in the case of any such transaction involving a Subsidiary, such Subsidiary
shall continue to be a Subsidiary or the Borrower shall have received fair
market value therefor as determined by the Board of Directors of the Borrower);
and provided further that the Borrower may not be merged or consolidated with or
into any Subsidiary.
 
9.5. Limitation on Indebtedness of Subsidiaries.  Permit any Subsidiaries which
are not Guarantors to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness (other than, with respect to the Term Loan
Borrower, the Term Loans) in excess of 12.5% of Consolidated Tangible Assets in
the aggregate at any time for all such Subsidiaries that are not Guarantors,
except for (i) Indebtedness permitted by subsection 9.3 hereof, (ii) any
Indebtedness of any Subsidiary of the Borrower owing to the Borrower or to any
other Subsidiary of the Borrower and (iii) Indebtedness in existence on the date
hereof listed on Schedule 9.5.
 
SECTION 10
 
EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) Either of the Borrowers shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or the Borrowers shall fail to pay any interest on any Loan, or any fee
or other amount payable hereunder, within five days after any such interest or
other amount becomes due in accordance with the terms thereof or hereof; or
 
(b) Any representation or warranty made or deemed made by either of the
Borrowers herein or in any other Loan Document or which is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or
 
 
- 76 -

--------------------------------------------------------------------------------

 
(c) The Borrower shall default in the observance or performance of any covenant
contained in subsections 8.4(b), 8.7(a) or in Section 9; or
 
(d) The Borrower shall default in the observance or performance of any agreement
contained in Section 12; or
 
(e) Either of the Borrowers or any Guarantor shall default in the observance or
performance of any other agreement contained in this Agreement (other than as
provided above in this Section) or any Guarantee, and such default described in
this clause (e) shall continue unremedied for a period of 30 days; or
 
(f) The Borrower or any of its Subsidiaries shall:  (i) default in any payment
of principal of or interest of any Indebtedness (other than the Loans) or in the
payment of any Guarantee Obligation, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or Guarantee Obligation or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guarantee Obligation to become payable; provided,
however, that no Default or Event of Default shall exist under this paragraph
unless the aggregate amount of Indebtedness and/or Guarantee Obligations in
respect of which any default or other event or condition referred to in this
paragraph shall have occurred shall be equal to at least $100,000,000; or
 
(g) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
examinership, court protection, reorganization or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition, examinership, court
protection or other relief with respect to it or its debts, or (B) seeking
appointment of an examiner, receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its
 
 
- 77 -

--------------------------------------------------------------------------------

 
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries shall
generally not or shall admit in writing its inability to, pay its debts as they
become due; or
 
(h) (i)  Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Plan shall fail to meet the minimum funding standards described in Section 302
of ERISA or any Lien in favor of the PBGC or a Plan shall arise on the assets of
the Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) there shall be a determination that any
Single  Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA), (vi) the Borrower
or any Commonly Controlled Entity shall incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
or a determination that any such Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or (vii) any other event or condition shall occur or exist with
respect to a Plan; and in each case in clauses (i) through (vii) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or
 
(i) Any one judgment or decree shall be entered against the Borrower or any of
its Subsidiaries involving in the aggregate a liability (not paid or in excess
of the amount recoverable by insurance) of $75,000,000 (net of any related tax
benefit) or more, and such judgment or decree shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or
 
(j) (i)  Any Person or “group” (within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) (A) shall have acquired
beneficial ownership of 30% or more of any outstanding class of Capital Stock
having ordinary voting power in the election of directors of the Borrower (other
than Peter M. Nicholas and John E. Abele or any of their affiliated trust
holdings) or (B) shall obtain the power (whether or not exercised) to elect a
majority of the Borrower’s directors; or (ii) the Board of Directors of the
Borrower shall not consist of a majority of Continuing Directors; “Continuing
Directors” shall mean the directors of the Borrower on the Closing Date and each
other director, if such other director’s nomination for election to the Board of
Directors of the Borrower is recommended by a majority of the then Continuing
Directors;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrowers,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without
 
 
- 78 -

--------------------------------------------------------------------------------

 
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken:  (i) with the consent of the Majority Lenders, the Administrative
Agent may, or upon the request of the Majority Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrowers, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable.  In the case of each Letter
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time Cash Collateralize the L/C Obligations in an amount (in the currency
in which such Letter of Credit is denominated) equal to the then undrawn and
unexpired amount of such Letter of Credit.  Amounts held as Cash Collateral
shall be applied by the Administrative Agent in accordance with subsection 2.21.
 
SECTION 11
 
THE AGENTS
 
11.1. Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
11.2. Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
 
11.3. Exculpatory Provisions.  Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its or such Person’s own gross negligence or willful
 
 
- 79 -

--------------------------------------------------------------------------------

 
 misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrowers or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrowers to perform their obligations hereunder or
thereunder.  No Agent shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrowers.
 
11.4. Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrowers), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Majority Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
 
11.5. Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender, the
Borrower or the Term Loan Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
 
11.6. Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
 
 
- 80 -

--------------------------------------------------------------------------------

 
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrowers which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
 
11.7. Indemnification.  The Lenders agree to indemnify the Administrative Agent
(or sub-agent), in its capacity, any Issuing Lender, in its capacity, and any
Related Party acting for the Administrative Agent (or any sub-agent) or any
Issuing Lender in connection with such capacity (to the extent not reimbursed by
the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent (or any
sub-agent), any Issuing Lender or such Related Party in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent (or any sub-agent), any Issuing Lender or such Related
Party under or in connection with any of the foregoing; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements which are found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent (or sub-agent), any Issuing Lender or any
Related Party acting for the Administrative Agent (or any sub-agent) or any
Issuing Lender in connection with such capacity.  The agreements in this
subsection shall survive the payment of the Loans and all other amounts payable
hereunder.
 
11.8. Administrative Agent in Its Individual Capacity.  The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrowers as though the Administrative Agent
were not the Administrative Agent hereunder and under the other Loan
Documents.  With respect to the Loans made by it and
 
 
- 81 -

--------------------------------------------------------------------------------

 
with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
11.9. Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders.  If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Majority Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent (provided that it shall
have been approved by the Borrower), shall succeed to the rights, powers and
duties of the Administrative Agent hereunder.  Upon the earlier of (i) the 10
day period following the Administrative Agent’s notice of resignation to the
Lenders and (ii) the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The term “Administrative Agent” shall mean such successor agent, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Loans.  After any retiring Administrative Agent’s resignation
as Administrative Agent, the provisions of this Section 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
section shall also constitute its resignation as Issuing Lender and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.
 
11.10. The Arrangers, the Bookrunners, the Syndication Agent and the
Documentation Agents.  None of the Arrangers, the Bookrunners, the Syndication
Agent or the Documentation Agents shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Arrangers, the Bookrunners, the Syndication Agent or the Documentation Agents
shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
the Arrangers, the Bookrunners, the Syndication Agent or the Documentation
Agents in deciding to enter into this Agreement or in taking or not taking any
action hereunder.
 
 
- 82 -

--------------------------------------------------------------------------------

 
SECTION 12
 
GUARANTEE
 
12.1. Guarantee.
 
(a) The Borrower hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders and their respective successors, endorsees, transferees and assigns,
the prompt and complete payment and performance by the Term Loan Borrower and
the Foreign Subsidiary Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.
 
(b) No payment or payments made by the Borrower or any other Person or received
or collected by the Administrative Agent or any Lender from the Borrower or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Borrower hereunder which shall,
notwithstanding any such payment or payments, remain liable hereunder for the
Obligations until the Obligations are paid in full and the Commitments are
terminated.
 
(c) The Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Section for such purpose.
 
12.2. No Subrogation.  Notwithstanding any payment or payments made by the
Borrower hereunder, or any set-off or application of funds of the Borrower by
the Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Term Loan Borrower or the Foreign Subsidiary Borrowers or against
any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
the Borrower seek or be entitled to seek any contribution or reimbursement from
the Term Loan Borrower or the Foreign Subsidiary Borrowers in respect of
payments made by the Borrower hereunder, until all amounts owing to the
Administrative Agent and the Local Currency Lenders by the Term Loan Borrower
and the Foreign Subsidiary Borrowers on account of the Obligations are paid in
full and the Commitments are terminated.  If any amount shall be paid to the
Borrower on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by the
Borrower in trust for the Administrative Agent and the Lenders, segregated from
other funds of the Borrower, and shall, forthwith upon receipt by the Borrower,
be turned over to the Administrative Agent in the exact form received by the
Borrower (duly indorsed by the Borrower to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as Administrative Agent may determine.  The provisions of this
paragraph shall continue to be effective after the termination of this
Agreement, the payment in full of the Obligations and the termination of the
Commitments.
 
 
- 83 -

--------------------------------------------------------------------------------

 
12.3. Amendments, etc with respect to the Obligations; Waiver of Rights.  The
Borrower shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower, and without notice to or further
assent by the Borrower, any demand for payment of any of the Obligations made by
the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and any Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the provisions thereof as the Administrative Agent (or the requisite Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  None of the Administrative Agent or any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for this Agreement or any
property subject thereto.  When making any demand hereunder against the
Borrower, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Term Loan Borrower, the Foreign
Subsidiary Borrowers or any other guarantor, and any failure by the
Administrative Agent or any Lender to make any such demand or to collect any
payments from the Term Loan Borrower, a Foreign Subsidiary Borrower or any such
other guarantor or any release of the Term Loan Borrower, a Foreign Subsidiary
Borrower or such other guarantor shall not relieve the Borrower of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Administrative
Agent or any Lender against the Borrower.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
 
12.4. Guarantee Absolute and Unconditional.  The Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Agreement or acceptance of this Agreement; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Agreement; and
all dealings between the Term Loan Borrower or the Foreign Subsidiary Borrowers
and the Borrower, on the one hand, and the Administrative Agent and the Lenders,
on the other, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Agreement.  The Borrower waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Term Loan Borrower or the Foreign Subsidiary Borrowers and the
Borrower with respect to the Obligations.  This Section 12 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of this Agreement, any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Term Loan Borrower or the Foreign
Subsidiary Borrowers against the Administrative Agent or any Lender, (c) any
law, regulation, decree or order of any jurisdiction, or any other event,
affecting the Obligations or any Lender’s rights
 
 
- 84 -

--------------------------------------------------------------------------------

 
with respect thereto, including, without limitation:  (i) the application of any
such law, regulation, decree or order, including any prior approval, that would
prevent the exchange of a nonDollar currency for Dollars or the remittance of
funds outside of such jurisdiction or the unavailability of Dollars in any legal
exchange market in such jurisdiction in accordance with normal commercial
practice; or (ii) a declaration of banking moratorium or any suspension of
payments by banks in such jurisdiction or the imposition by such jurisdiction or
any governmental authority thereof of any moratorium on the required
rescheduling or restructuring of, or required approval of payments on, any
indebtedness in such jurisdiction; or (iii) any expropriation, confiscation,
nationalization or requisition by such country or any governmental authority
that directly or indirectly deprives the companies in such jurisdiction of any
payment obligation under the Obligations; or (iv) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction that has the same effect as the events described
in clause (i), (ii) or (iii) above (in each of the cases contemplated in clauses
(i) through (iv) above, to the extent occurring or existing on or at any time
after the date of this Agreement), or (d) any other circumstance whatsoever
(with or without notice to or knowledge of the Term Loan Borrower or the Foreign
Subsidiary Borrowers or the Borrower) which constitutes, or might be construed
to constitute, an equitable or legal discharge of the Term Loan Borrower or the
Foreign Subsidiary Borrowers for the Obligations, or of the Borrower under this
Section 12, in bankruptcy or in any other instance.  When pursuing its rights
and remedies hereunder against the Borrower, the Administrative Agent and any
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the Term Loan Borrower or the Foreign Subsidiary
Borrowers or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Lender to pursue such other rights or
remedies or to collect any payments from the Borrower or any such other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Term Loan Borrower or the Foreign
Subsidiary Borrowers or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Borrower of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Borrower.  This Section 12 shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Borrower and its successors and assigns, and shall inure to the
benefit of the Administrative Agent and the Lenders, and their respective
successors, endorsees, transferees and assigns, until all the Obligations and
the obligations of the Borrower under this Agreement shall have been satisfied
by payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of this Agreement the Term Loan Borrower or
the Foreign Subsidiary Borrowers may be free from any Obligations.
 
12.5. Reinstatement.  This Section 12 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
 
- 85 -

--------------------------------------------------------------------------------

 
12.6. Payments.  The Borrower hereby agrees that all payments required to be
made by it hereunder will be made to the Administrative Agent without set-off or
counterclaim in accordance with the terms of the Obligations, including, without
limitation, in the currency in which payment is due, provided that if a payment
is due in a currency other than Dollars and/or at a place other than the United
States, and such payment is not made as and when agreed, the Borrower will, upon
the Administrative Agent’s request, either (i) make payment in such non- Dollar
currency and at the place where such payment is payable or (ii) pay the
Administrative Agent in Dollars at the Administrative Agent’s office referred in
Subsection 13.2.  In the event of a payment pursuant to clause (ii) above, the
Borrower will pay the Administrative Agent the Dollar Equivalent of the amount
of such payment on the date the Borrower makes such payment.
 
12.7. “Lenders”. For all purposes of this Section 12, the term “Lenders” shall
be deemed to include Local Currency Lenders.
 
SECTION 13
 
MISCELLANEOUS
 
13.1. Amendments and Waivers.
 
(a) Except as provided in paragraphs (b) and (d) of this subsection 13.1,
neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this subsection.  The Majority Lenders may, or, with the written
consent of the Majority Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrowers written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrowers hereunder or thereunder or
(b) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan, extend the scheduled date, or
reduce the amount, of any amortization payment in respect of any Term Loan or
reduce the stated rate or amount of any interest or fee payable hereunder or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Term Loan Commitment, Multicurrency
Commitment, Revolving Credit Commitment, Swingline Commitment or L/C Commitment
or modify the pro rata distribution of payments, proceeds or fees payable to the
Lenders, in each case without the consent of each Lender affected thereby, (ii)
amend, modify or waive any provision of this subsection or reduce the
percentages specified in the definitions, of Majority Lenders or Majority
Multicurrency Lenders, or consent to the assignment or transfer by the Term Loan
Borrower or the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents or release, subordinate or otherwise
materially limit the Borrower’s liability with respect to the guarantee set
forth in Section 12, in each case without the written consent of all the
Lenders, (iii) amend, modify or waive any provision of Section 11 without the
written consent of the then Administrative Agent or (iv) waive any condition in
subsection 7.2 without the written consent of the Majority
 
 
- 86 -

--------------------------------------------------------------------------------

 
Revolving Lenders.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrowers, the Lenders, the Administrative Agent and all future holders
of the Loans.  In the case of any waiver, the Borrowers, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.
 
(b) In addition to amendments effected pursuant to the foregoing paragraph (a),
(i) Schedule II may be amended to change administrative information contained
therein with the approval of the Majority Multicurrency Lenders, upon execution
and delivery by the Borrower and the Administrative Agent of a written amendment
providing for such amendment, (ii) additional freely-convertible euro currencies
may be added as Available Foreign Currencies, upon execution and delivery by the
Borrower, the Administrative Agent and the Majority Multicurrency Lenders of an
amendment providing for such addition and (iii) this Agreement may be amended by
the Borrower and the Administrative Agent to implement increases in the
Revolving Credit Commitments pursuant to subsection 2.20.
 
(c) The Administrative Agent shall give prompt written notice to each Lender of
any amendment effected pursuant to subsection 13.1(b).
 
(d) Notwithstanding the provisions of this subsection 13.1, any Local Currency
Facility may be amended, supplemented or otherwise modified in accordance with
its terms so long as after giving effect thereto either (x) such Local Currency
Facility ceases to be a “Local Currency Facility” and the Borrower so notifies
the Administrative Agent or (y) the Local Currency Facility continues to meet
the requirements of a Local Currency Facility set forth herein.
 
(e) Notwithstanding the provisions of this subsection 13.1, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended and the
principal amount owed to such Lender may not be reduced other than pursuant to
payments made by a Borrower with respect thereto without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.
 
13.2. Notices.
 
(a) General.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (a) in the case of delivery by hand, when
delivered, (b) in the case of delivery by mail, three days after being deposited
in the mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been confirmed, addressed as follows in
the case of the Borrowers and the Administrative Agent, and as set forth in
Schedule I in the case of the other parties hereto, or to such other address as
may be hereafter notified by the respective parties hereto:
 
 
- 87 -

--------------------------------------------------------------------------------

 
If to the Borrower:
 
Boston Scientific Corporation
One Boston Scientific Place
Natick, Massachusetts 01760
Attention:      Jeffrey D. Capello
Executive Vice President and Chief Financial Officer
Fax: 508-650-8638
 
with a copy to:
 
Timothy A. Pratt
Executive Vice President, Chief Administrative Officer,
General Counsel, and Secretary
Fax:  508-650-8960
 
If to the Term Loan Borrower:
 
BSC International Holdings Limited
Gaetano Martinolaan 50
6229 GS
Maastricht, The Netherlands
 
with a copy to:
 
Boston Scientific Corporation
One Boston Scientific Place
Natick, Massachusetts 01760
Attention:     Timothy A. Pratt
Executive Vice President, Chief Administrative Officer,
General Counsel, and Secretary
Fax:  508-650-8960
 
If to the Administrative Agent (for payments and notices of borrowings, etc.):
 
Bank of America, N.A.
CA4-702-02-25
Building B, 2001 Clayton Road
Concord, CA 94520
Attn: Yamila Faamausili
Phone: 925-675-8075
Fax: 888-969-9252
Email: Yamila.Faamausili@baml.com
 
 
- 88 -

--------------------------------------------------------------------------------

 
Wiring Instructions:
Bank of America, N.A.
Attn:  Credit Services / Yamila Faamausili
Ref:  Boston Scientific Corp
 
(for U.S. Dollar)
Bank of America, N.A., New York
ABA# 026-009-593
Acct# 3750836479
 
(for euro)
Bank of America, London
Acct# 65280019
Swift Address:  BOFAGB22
 
(for Pound Sterling)
Bank of America, London
Acct# 65280027
London Sort Code:  16-50-50
Swift Address:  BOFAGB22
 
(for Japanese Yen)
Bank of America, Tokyo
Acct# 606490661046
Swift Address:  BOFAJPJX
 
(for Australian Dollar)
Bank of America Australia Ltd., Sydney
Acct# 520190661017
Swift Address:  BOFAAUSX
 
(for Canadian Dollar)
Bank of America Canada, Toronto
Acct# 65003220
Swift Address:  BOFACATT
 
(for Singapore Dollar)
Bank of America, Singapore
Acct# 621290661054
Swift Address:  BOFASG2X
 
(for Swiss Franc)
Bank of America, Geneva
Acct# 601490661012
Swift Address:  BOFACH2X
 
 
- 89 -

--------------------------------------------------------------------------------

 
If to the Administrative Agent (for other notices):
 
Bank of America, N.A.
1455 Market Street
Mail Code:  CA5-701-05-19
San Francisco, CA 94103
Attn:  Kevin Ahart
Phone:  415-436-2750
Fax:  415-503-5000
Email:  kevin.ahart@baml.com
 
If to the Swing Line Lender Agent:
 
Bank of America, N.A.
CA4-702-02-25
Building B, 2001 Clayton Road
Concord, CA 94520
Attn: Yamila Faamausili
Phone: 925-675-8075
Fax: 888-969-9252
Email: Yamila.Faamausili@baml.com
 
For Letters of Credit, if to the Issuing Lender:
 
Bank of America, N.A.
1 Fleet Way
PA6-580-02-30
Scranton, PA 18507
Attn:  Brian Gibbons
Phone:  570-330-4801
Fax:  570-330-4187
Email:  brian.j.gibbons@baml.com
 
with a copy to:
 
Bank of America, N.A.
CA4-702-02-25
Building B, 2001 Clayton Road
Concord, CA 94520
Attn: Yamila Faamausili
Phone: 925-675-8075
Fax: 888-969-9252
Email: Yamila.Faamausili@baml.com
 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.5, 2.9, 2.12, 2.17, 2.18, or 3.2 shall
not be effective until received.
 
(b) Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent,
 
 
- 90 -

--------------------------------------------------------------------------------

 
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender pursuant to Section 2, 3, 4 and 5 if such Lender or the Issuing
Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Affiliates (collectively, the
“Agent Parties”) have any liability to either of the Borrowers, any Lender, the
Issuing Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, the Term Loan Borrower’s or the Administrative Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrowers, any Lender, the Issuing Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
13.3. No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
 
- 91 -

--------------------------------------------------------------------------------

 
13.4. Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
13.5. Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse each of the Arrangers and the Administrative Agent for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable and documented fees
and disbursements of outside counsel (including one local counsel in each
applicable jurisdiction) to the Administrative Agent and the Arrangers, (b) to
pay or reimburse each Lender, the Arrangers and the Administrative Agent for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the documented fees and
disbursements of counsel (including the allocated fees and expenses of in house
counsel) to each Lender and of counsel to the Administrative Agent and the
Arrangers, provided, that in connection with any workout or restructuring, the
Borrower shall pay the fees and disbursements of (i) one U.S., one Irish and one
Dutch counsel for the Administrative Agent, the Arrangers and the Lenders
pursuant to this clause (b) and (ii) one counsel to the Administrative Agent and
the Lenders in the jurisdiction of each Foreign Subsidiary Borrower pursuant to
this clause (b), (c) to pay, indemnify, and hold each Lender and the
Administrative Agent and each of their affiliates and their respective officer,
directors, employees, agents and advisors (each, an “indemnified party”)
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each indemnified party harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by any indemnified party or asserted against any indemnified
party by any third party or by the Borrower or any of its Subsidiaries arising
out of, in connection with or as a result of the Transactions (or any
transactions related thereto), or the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to any indemnified party with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such indemnified party determined in a court of competent jurisdiction in a
final non-appealable judgment.  The agreements in this subsection shall survive
repayment of the Loans and all other amounts payable hereunder.
 
13.6. Successors and Assigns; Participations and Assignments.
 
 
- 92 -

--------------------------------------------------------------------------------

 
(a) This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Lenders, the Administrative Agent and their respective successors
and assigns, except that neither the Borrower nor the Term Loan Borrower may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender.
 
(b) Any Lender, other than a Conduit Lender, may, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
sell to one or more banks or other entities (other than a Defaulting Lender)
(“Participants”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents.  In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrowers and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents.  No Lender shall be entitled to create in favor of any Participant,
in the participation agreement pursuant to which such Participant’s
participating interest shall be created or otherwise, any right to vote on,
consent to or approve any matter relating to this Agreement or any other Loan
Document except for those specified in clauses (i) and (ii) of the proviso to
subsection 13.1(a).  The Borrowers agree that if amounts outstanding under this
Agreement are due or unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall, to the maximum extent permitted by applicable law, be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in subsection
13.7(a) as fully as if it were a Lender hereunder.  The Borrowers also agree
that each Participant shall be entitled to the benefits of subsections 3.9, 3.10
and 3.11 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of subsection 3.10, such Participant shall have complied with the requirements
of said subsection, and provided, further, that no Participant shall be entitled
to receive any greater amount pursuant to any such subsection than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. Each Lender that sells a participation, acting
solely for this purpose as an agent of the Borrowers, shall maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, and such Lender, each
of the Borrower, the Term Loan Borrower and the Administrative Agent shall treat
each person whose name is recorded in the Participant Register pursuant to the
terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
 
(c) Any Lender, other than a Conduit Lender, may, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
and from time to time, assign (i) to any Lender or any Lender Affiliate with the
consent (in each case, not to be
 
 
 
- 93 -

--------------------------------------------------------------------------------

 
unreasonably withheld) of the Administrative Agent and the Issuing Lender (in
the case of assignments of Revolving Commitments) or (ii) with the consent of
the Borrowers (unless a Default or an Event of Default shall have occurred and
be continuing), the Administrative Agent and Issuing Lender (in the case of
assignments of Revolving Commitments) (which consent in each case shall not be
unreasonably withheld, delayed or conditioned), to an additional bank, financial
institution, or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement and the other Loan Documents pursuant to an
Assignment and Acceptance, substantially in the form of Exhibit I, executed by
such Assignee, such assigning Lender (and, in the case of an Assignee that is
not a Lender or a Lender Affiliate, by the Administrative Agent and the Issuing
Lender (in the case of assignments of Loans other than Term Loans)) and
delivered to the Administrative Agent for its acceptance and recording in the
Register, provided that, except in the case of an assignment to a Lender or a
Lender Affiliate or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 with respect to any Facility (or such lesser amount as may be agreed
to by the Borrower and the Administrative Agent), and provided further that no
such assignment shall be made to (A) any Defaulting Lender or any of its
Subsidiaries, (B) the Borrower or any of its Affiliates or Subsidiaries or (C)
any natural person.  Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with Commitments as set forth therein, and (y)
the assigning Lender thereunder shall, to the extent provided in such Assignment
and Acceptance, be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
assigning Lender shall cease to be a party hereto but shall continue to be
entitled to the indemnity and expense reimbursement provisions in the Loan
Documents arising out of the period prior to the assignment).  Each assignment
by a Lender of any portion of its Revolving Credit Commitment shall be
accompanied by assignment by such Lender to the same Assignee of the same
percentage of such Lender’s Multicurrency Commitment.  Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of the Borrower or the Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this subsection 13.6(c).
 
(d) The Administrative Agent, on behalf of the Borrowers, shall maintain at the
address of the Administrative Agent referred to in subsection 13.2 a copy of
each Assignment and Acceptance delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount of the Loans owing to, each Lender from
time to time.  The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register as the owner of a
Loan or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary.  Any assignment of any Loan or other obligation hereunder not
evidenced by a Note shall be effective only upon appropriate entries
 
 
- 94 -

--------------------------------------------------------------------------------

 
with respect thereto being made in the Register. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or a Lender Affiliate, by the Term Loan Borrower (if required) (in the
case of assignments of Term Loans) or the Borrower (if required) (in the case of
all other Types of Loans) and the Administrative Agent) together with payment to
the Administrative Agent of a registration and processing fee of $4,000, the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrowers; provided that the
Administrative Agent may, in its sole discretion, elect to waive such
registration and processing fee in the case of any assignment.
 
(f) The Borrowers authorize each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 13.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates which has been
delivered to such Lender by or on behalf of the Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of such Borrower and
its Affiliates prior to becoming a party to this Agreement.
 
(g) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
or any central bank having jurisdiction over such Lender in accordance with
applicable law.
 
(h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all applicable Loans and participations
in Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
 
- 95 -

--------------------------------------------------------------------------------

 
13.7. Adjustments; Set-off.
 
(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans or the Reimbursement Obligations owing to it (or any
participation therein arising pursuant to subsection 13.15) then due and owing,
or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 10(g), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender
(other than to the extent expressly provided herein or by court order), if any,
in respect of such other Lender’s Loans or the Reimbursement Obligations owing
to it (or any participation therein arising pursuant to subsection 13.15) then
due and owing, or interest thereon, such benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan or the Reimbursement Obligations owing to it, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest; and provided further that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of subsection
2.22 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrowers
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrowers.  Each Lender agrees promptly to
notify the Borrowers and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
 
13.8. Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.
 
 
- 96 -

--------------------------------------------------------------------------------

 
13.9. Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this subsection
13.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Lender or
the Swingline Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
 
13.10. Integration.  This Agreement and the other Loan Documents represent the
agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
 
13.11. GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
13.12. Submission To Jurisdiction; Waivers; Agent and Attorney in Fact for Term
Loan Borrower.
 
(a) Each of the Borrower and the Term Loan Borrower hereby irrevocably and
unconditionally:
 
(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
 
- 97 -

--------------------------------------------------------------------------------

 
(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
 
(b) The Term Loan Borrower hereby appoints the Borrower (and the Borrower hereby
consents to such appointment) as the agent of the Term Loan Borrower to receive
for and on behalf of the Term Loan Borrower service of process in any action or
proceeding described in clause (a) above and authorizes and directs the Borrower
to accept such process on the Term Loan Borrower’s behalf, and, as an
alternative to such service on the Borrower, agrees that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to the Term Loan Borrower at its address set forth in
subsection 13.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto.
 
(c) The Term Loan Borrower hereby appoints the Borrower (and the Borrower hereby
consents to such appointment) as the Term Loan Borrower’s attorney in fact, with
full authority in the place and stead of the Term Loan Borrower and in the name
of the Term Loan Borrower or otherwise, from time to time in the Borrower’s
discretion, to take any action and to execute any instrument that the Borrower
may deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, executing and delivering notices of continuation;
provided, however, that upon written notice from the Term Loan Borrower to the
Borrower, the foregoing power of attorney may be terminated at any time.
 
13.13. Acknowledgements.  Each of the Borrower and the Term Loan Borrower hereby
acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
 
13.14. Confidentiality.  Each Lender agrees to keep confidential any Information
(a) provided to it by or on behalf of the Borrower or any of its Subsidiaries
pursuant to or in connection with this Agreement or (b) obtained by such Lender
based on a review of the books and records of the Borrower or any of its
Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such Information (i) to the Administrative Agent, the Issuing
 
 
- 98 -

--------------------------------------------------------------------------------

 
Lender or any other Lender, (ii) to any Transferee or prospective Transferee
which receives such Information having been made aware of the confidential
nature thereof and having agreed to abide by the provisions of this subsection
13.14, (iii) to its employees, directors, agents, attorneys, accountants and
other professional advisors, and to employees and officers of its Affiliates who
agree to be bound by the provisions of this subsection 13.14 and who have a need
for such Information in connection with this Agreement or other transactions or
proposed transactions with the Borrowers, (iv) upon the request or demand of any
Governmental Authority having jurisdiction over such Lender or in connection
with any assignment or pledge permitted under subsection 13.6(g), (v) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (vi) subject to an
agreement to comply with the provisions of this subsection, to any actual or
prospective counter-party (or its advisors) to any Hedge Agreement, (vii) which
has been publicly disclosed other than in breach of this Agreement, or (viii) in
connection with the exercise of any remedy hereunder.
 
For purposes of this Section, “Information” means all information received from
either Borrower or any Subsidiary relating to either Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
 
13.15. Loan Conversion/Participations.
 
(a) (i)  On any Conversion Date, to the extent not otherwise prohibited by a
Requirement of Law or otherwise, all Loans (other than CAF Advances) outstanding
in any currency other than Dollars (“Loans to be Converted”) shall be converted
into Revolving Credit Loans denominated in Dollars (calculated on the basis of
the relevant Exchange Rates as of the Business Day immediately preceding the
Conversion Date) (“Converted Loans”) and (ii) on the Conversion Date (with
respect to Loans described in the foregoing clause (i)) (A) each Lender (other
than Term Lenders) severally, unconditionally and irrevocably agrees that it
shall purchase in Dollars a participating interest in such Converted Loans in an
amount equal to its Conversion Sharing Percentage of the outstanding principal
amount of the Converted Loans and (B) to the extent necessary to cause the
Committed Outstandings Percentage of each Lender (other than Term Lenders) to
equal its Revolving Credit Commitment Percentage (calculated immediately prior
to the termination or expiration of the Revolving Credit Commitments), each
Lender (other than Term Lenders) severally, unconditionally and irrevocably
agrees that it shall
 
 
- 99 -

--------------------------------------------------------------------------------

 
purchase or sell a participating interest in Revolving Credit Loans then
outstanding.  Each Lender (other than Term Lenders) will immediately transfer to
the Administrative Agent, in immediately available funds, the amounts of its
participation(s), and the proceeds of such participation(s) shall be distributed
by the Administrative Agent to each Lender (other than Term Lenders) from which
a participating interest is being purchased in the amount(s) provided for in the
preceding sentence.  All Converted Loans shall bear interest at the rate which
would otherwise be applicable to ABR Loans.
 
(b) If, for any reason, the Loans to be Converted may not be converted into
Dollars in the manner contemplated by paragraph (a) of this subsection 13.15,
(i) effective on such Conversion Date, each Lender (other than the Term Lenders)
severally, unconditionally and irrevocably agrees that it shall purchase a
participating interest in such Loans to be Converted, as the case may be, in an
amount equal to its Conversion Sharing Percentage of such Loans to be Converted,
and (ii) each Lender (other than the Term Lenders) shall purchase or sell
participating interests as provided in paragraph (a)(ii)(B) of this subsection
13.15.  Each such Lender will immediately transfer to the appropriate
Administrative Agent, in immediately available funds, the amount(s) of its
participation(s), and the proceeds of such participation(s) shall be distributed
by the Administrative Agent to each relevant Lender in the amount(s) provided
for in the preceding sentence.
 
(c) To the extent any Non-Excluded Taxes are required to be withheld from any
amounts payable by a Lender to another Lender in connection with its
participating interest in any Converted Loan, the Borrower shall be required to
pay increased amounts to the Lender receiving such payments to the same extent
they would be required under subsection 3.10 if the Borrower were making
payments directly to such Lender.
 
(d) Any time after the actions contemplated by paragraph (a) or (b) of this
subsection 13.15 have been taken, upon the notice of any Lender to the Borrower
the following shall occur:  (i) the Borrower (through the guarantee contained in
Section 12) shall automatically be deemed to have assumed the Local Currency
Loans which are Converted Loans in which such Lender holds a participation, and
(ii) such Local Currency Loans shall be assigned by the relevant Lender holding
such Local Currency Loans or obligations to the Lender who gave the notice
requesting such assumption by the Borrower.
 
(e) If a Defaulting Lender exists on the Conversion Date, the Administrative
Agent may, in consultation with one or more other Revolving Lenders which are
not Defaulting Lenders, revise this subsection 13.15 and related definitions in
order to allocate payments for the benefit of such Defaulting Lender in a manner
consistent with subsection 2.22.
 
13.16. Judgment.
 
(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency in the city in which it normally conducts its foreign exchange
operation for the first currency on the Business Day preceding the day on which
final judgment is given.
 
 
- 100 -

--------------------------------------------------------------------------------

 
(b) The obligation of each of the Borrowers in respect of any sum due from it to
any Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, the Borrowers agree notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to the Borrowers such excess.
 
13.17.  WAIVERS OF JURY TRIAL.  THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
 
13.18. USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each of the Borrowers,
which information includes the name and address of each of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each of the Borrowers in accordance with the Patriot
Act.
 
13.19. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrowers acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between each of the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (ii) each of the Borrowers has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Borrowers is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrowers
or any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor the Arrangers has any obligation to the Borrowers or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a
 
 
 
 
- 101 -

--------------------------------------------------------------------------------

 
broad range of transactions that involve interests that differ from those of the
Borrowers and their respective Affiliates, and neither the Administrative Agent
nor the Arrangers has any obligation to disclose any of such interests to the
Borrowers or any of their respective Affiliates.
 
[Signature Pages Follow]
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 102 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
 
BOSTON SCIENTIFIC CORPORATION

 
By:        /s/ Jeffrey D. Capello                   
Name:   Jeffrey D. Capello
Title:     Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
BSC INTERNATIONAL HOLDING LIMITED
 


 


 


 
By:         /s/ Johannes M. Smets            
Name:    Johannes M. Smets
Title:      Director and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
 
as Administrative Agent

 
 
By:       /s/ Kevin L. Ahart                    
Name:  Kevin L. Ahart
Title:    Vice President
 
 
 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 


By:       /s/ Robert LaPorte                      
Name:  Robert LaPorte
Title:    Vice President
 
 
 
 
 
 
Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Lender

 
 
By:         /s/ Vanessa Chiu            
Name:   Vanessa Chiu
Title:     Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
BARCLAYS BANK PLC, as a Lender

 
 
By:         /s/ Russell C. Johnson            
Name:   Russell C. Johnson
Title:     Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
BNP PARIBAS, as a Lender

 
 
By:         /s/ Simone Vinocour            
Name:   Simone Vinocour
Title:     Director
 
 
 
By:         /s/ Berangere Allen            
Name:   Berangere Allen
Title:     Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
Citibank, N.A., as a Lender

 
 
By:        /s/ William E. Clark          
Name:   William E. Clark
Title:     Managing Director and Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 
 
By:         /s/ Douglas Weir                     
Name:   Douglas Weir
Title:     Director
 
 
 
By:         /s/ Ming K. Chu                         
Name:    Ming K. Chu
Title:     Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
The Royal Bank of Scotland plc, as a Lender

 
 
By:         /s/ Scott MacVicar                    
Name:   Scott MacVicar
Title:     Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
UBS Loan Finance LLC, as a Lender

 
 
By:         /s/ Irja R. Otsa                       
Name:   Irja R. Otsa
Title:     Associate Director
 
 
 
By:         /s/ Mary E. Evans                        
Name:    Mary E. Evans
Title:      Associate Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
ROYAL BANK OF CANADA, as a Lender

 
 
By:         /s/ Mustafa Topiwalla                       
Name:   Mustafa Topiwalla
Title:     Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
DnB NOR Bank, ASA, as a Lender

 
 
By:         /s/ Kristin Riise                       
Name:   Kristin Riise
Title:     First Vice President
 
 
 
 
 
 
By:         /s/ Henrik Asland                        
Name:    Henrik Asland
Title:      Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Sumitomo Mitsui Banking Corporation, as a Lender

 
 
By:         /s/ Yasuhiko Imai                       
Name:   Yasuhiko Imai
Title:     Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
U.S. Bank, N.A., as a Lender

 
 
By:         /s/ Christopher T. Kordes                       
Name:   Christopher T. Kordes
Title:     Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
The Bank of New York Mellon, as a Lender

 
 
By:         /s/ Clifford A. Mull                       
Name:   Clifford A. Mull
Title:     First Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
ING Bank N.V., Dublin Branch, as a Lender

 
 
By:         /s/ Padraig Matthews                       
Name:   Padraig Matthews
Title:     Vice President

 
 
By:         /s/ Aidan Neill                              
Name:   Aidan Neill
Title:     Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Scotiabanc Inc., as a Lender

 
 
By:         /s/ J.F. Todd                       
Name:   J.F. Todd
Title:     Managing Director

 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
The Bank of Nova Scotia, as a Lender

 
 
By:         /s/ Paula Czach                    
Name:   Paula Czach
Title:     Director and Execution Head

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Allied Irish Banks, plc, as a Lender

 
 
By:         /s/ Colm Madden                    
Name:   Colm Madden
Title:     Senior Manager

 
 
 
By:         /s/ Suzanne Lacey                   
Name:   Suzanne Lacey
Title:     Relationship Manager

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Bayerische Landesbank, New York Branch, as a Lender

 
 
By:         /s/ Alexander Kohnert                    
Name:   Alexander Kohnert
Title:     Senior Vice President

 
 
 
By:         /s/ Suyash Upreti                             
Name:   Suyash Upreti
Title:     Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
HSBC Bank USA, National Association, as a Lender

 
 
By:        /s/ David A. Carroll                    
Name:   David A. Carroll
Title:     Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Intesa Sanpaolo S.p.A., as a Lender

 
 
By:         /s/ Luca Sacchi                                
Name:    Luca Sacchi
Title:      Vice President

 
 
 
By:        /s/ Francesco DiMario                    
Name:   Francesco DiMario
Title:     FVP, Credit Manager

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Standard Chartered Bank, as a Lender

 
 
By:         /s/ Maria L. Garcia                               
Name:    Maria L. Garcia
Title:      Credit Documentation Manager - A2710

 
 
 
By:        /s/ Maria Natalia Cucalon                    
Name:   Maria Natalia Cucalon A3028
Title:     Associate Director
              Syndications, Americas

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK, as a Lender

 
 
By:         /s/ John Cappellari                                      
Name:    John Cappellari
Title:      Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

 
 
By:         /s/ Ravneet Mumick                                      
Name:    Ravneet Mumick
Title:      Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Wells Fargo Bank, National Association, as a Lender

 
 
By:         /s/ Kirk Tesch                                      
Name:    Kirk Tesch
Title:      Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
PNC Bank, National Association, as a Lender

 
 
By:         /s/ Michael Richards                                      
Name:    Michael Richards
Title:      Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Fifth Third Bank, as a Lender

 
 
By:         /s/ Joshua N. Livingston                                      
Name:    Joshua N. Livingston
Title:      Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Boston Scientific Credit Agreement
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
 
NAMES AND COMMITMENTS OF LENDERS
 
Name
Term Loan Commitment
Revolving Credit Commitment
Multicurrency Commitment
Bank of America, N.A.
$102,000,000.00
$179,000,000.00
 $71,600,000.00
JPMorgan Chase Bank, N.A.
$102,000,000.00
$179,000,000.00
 $71,600,000.00
Barclays Bank PLC
$64,666,666.67
$129,333,333.33
 $51,733,333.33
BNP Paribas
$64,666,666.67
$129,333,333.33
 $51,733,333.33
Citibank, N.A.
$64,666,666.67
$129,333,333.33
 $51,733,333.33
Deutsche Bank AG
$64,666,666.67
$129,333,333.33
 $51,733,333.33
The Royal Bank of Scotland plc
$64,666,666.67
$129,333,333.33
 $51,733,333.33
UBS Loan Finance LLC
$64,666,666.67
$129,333,333.33
 $51,733,333.33
Royal Bank of Canada
$64,666,666.67
$129,333,333.33
 $51,733,333.33
DNB NOR Bank, ASA
$43,333,333.32
$86,666,666.68
 $34,666,666.68
Sumitomo Mitsui Banking Corporation
$43,333,333.32
$86,666,666.68
 $34,666,666.68
U.S. Bank, N.A.
$43,333,333.32
$86,666,666.68
 $34,666,666.68
Bank of New York Mellon
$25,000,000.00
$50,000,000.00
 $20,000,000.00
ING Bank N.V.
$25,000,000.00
$50,000,000.00
 $20,000,000.00
Scotiabanc Inc.
$25,000,000.00
$0.00
$0.00
The Bank of Nova Scotia
$0.00
$50,000,000.00
 $20,000,000.00
Allied Irish Bank, plc
$16,666,666.67
$33,333,333.33
 $13,333,333.33
Bayerische Landesbank
$16,666,666.67
$33,333,333.33
 $13,333,333.33
HSBC Bank USA, National Association
$16,666,666.67
$33,333,333.33
 $13,333,333.33
Intesa Sanpaolo S.p.A.
$16,666,666.67
$33,333,333.33
 $13,333,333.33
Standard Chartered Bank
$0.00
$50,000,000.00
 $20,000,000.00
SunTrust Bank
$16,666,666.67
$33,333,333.33
 $13,333,333.33
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$16,666,666.67
$33,333,333.33
 $13,333,333.33
Wells Fargo, National Association
$16,666,666.67
$33,333,333.33
 $13,333,333.33
PNC Bank, National Association
$13,333,333.33
$26,666,666.67
 $10,666,666.67
Fifth Third Bank
$8,333,333.33
$16,666,666.67
 $6,666,666.67
Total
$1,000,000,000.00
$2,000,000,000.00
$800,000,000.00



 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE II
 
INFORMATION CONCERNING LOCAL CURRENCY LOANS
 
I.
MULTICURRENCY LOANS

 
 
1.
Bank of America, N.A.

 
CA4-702-02-25

Building B, 2001 Clayton Road
Concord, CA 94520
Attn: Yamila Faamausili
Phone: 925-675-8075
Fax: 888-969-9252
Email: Yamila.Faamausili@baml.com
 
 
2.
Time:

 
 
Not later than 11:00 a.m., New York Time, four Business Days prior to such
Borrowing Date or the date of such continuation or three Business Days prior to
such prepayment.

 
 
3.
Information Required:

 
 
Borrowings - Currency, Amount to be borrowed, and Interest Periods.

 
Continuations or Prepayments - Amount to be continued or prepaid, as the case
may be, and Interest Periods.
 
II.
NOTICE OF LOCAL CURRENCY OUTSTANDINGS

 
 
1.
Deliver to:
Bank of America, N.A.

 
CA4-702-02-25

Building B, 2001 Clayton Road
Concord, CA 94520
Attn: Yamila Faamausili
Phone: 925-675-8075
Fax: 888-969-9252
Email: Yamila.Faamausili@baml.com
 
 
2.
Delivery time:

 
 
By close of business in New York on the date of making of each Local Currency
Loan and on the last Business Day of each month on which the applicable Foreign
Subsidiary Borrower has outstanding any Local Currency Loans.

 
 
3.
Information Required: Name of Foreign Subsidiary Borrower, amount and currency
of outstanding Local Currency Loans.

 
 
 

--------------------------------------------------------------------------------

 